--------------------------------------------------------------------------------

EXHIBIT 10.26




















ONESUBSEA LLC
 
RETIREMENT SAVINGS PLAN
 
As Adopted
 
Effective April 1, 2013

--------------------------------------------------------------------------------


ONESUBSEA LLC
RETIREMENT SAVINGS PLAN
 
TABLE OF CONTENTS
 
 
 
Page
ARTICLE I DEFINITIONS AND CONSTRUCTION
1
1.1.
Definitions.
1
1.2.
Construction.
11
 
 
 
ARTICLE II ELIGIBILITY TO PARTICIPATE
12
2.1.
Commencement of Participation.
12
2.2.
Changes in Employment Status.
13
2.3.
Election Form.
13
 
 
 
ARTICLE III CONTRIBUTIONS
14
3.1.
Basic Contributions.
14
3.2.
Matching Contributions.
14
3.3.
Rollover Contributions.
15
3.4.
Transferred Contributions.
15
3.5.
Catch-Up Contributions.
15
3.6.
Retirement Contributions.
16
3.7.
Effect of Plan Termination or Withdrawal.
16
 
 
 
ARTICLE IV ADMINISTRATION OF CONTRIBUTIONS
17
4.1.
Limitations on Basic Contributions.
17
4.2.
Excess Elective Deferrals.
17
4.3.
Limitation on Matching Contributions.
17
4.4.
Delivery of Contributions.
17
4.5.
Allocation of Matching Contributions.
18
4.6.
Allocation of Retirement Contributions.
18
4.7.
Crediting of Contributions.
18
4.8.
Changes in Reduction and Deduction Authorizations.
18
 
 
 
ARTICLE V DEPOSIT AND INVESTMENT OF CONTRIBUTIONS
19
5.1.
Deposit of Contributions.
19
5.2.
Investment of Accounts.
19
5.3.
Elimination of Funds.
20
 
 
 
ARTICLE VI ESTABLISHMENT OF FUNDS AND MEMBERS’ ACCOUNTS
21
6.1.
Investment Responsibility.
21
6.2.
Establishment and Maintenance of Funds.
21
6.3.
Common Stock Fund.
21
6.4.
Income on Trust Funds.
22
6.5.
Separate Accounts.
22
6.6.
Voting of Common Stock in the Common Stock Fund.
22
 
 
 
ARTICLE VII VESTING
 
24
7.1.
Vesting in Basic, Supplemental, Matching, and Rollover/Transfer Accounts.
24
7.2.
Vesting in Retirement Contributions.
24
7.3.
Forfeitures.
24
7.4.
Election of Former Vesting Schedule.
25
7.5.
Vesting Service.
25
7.6.
Transfers.
26
7.7.
Loss and Reinstatement of Years of Vesting Service.
26
7.8.
Prior Plan Vesting and Forfeitures.
27
7.9.
Finality of Determinations.
27
 
 
 
ARTICLE VIII WITHDRAWALS WHILE EMPLOYED
28
8.1.
Withdrawals Prior to Age 59½.
28
8.2.
Withdrawals After Age 59½.
29
8.3.
Form of Withdrawals.
29
8.4.
Withdrawals of Prior Plan Amounts.
30
8.5.
No Restriction from Making Basic Contributions.
30
 
 
 
ARTICLE IX LOANS
 
31
9.1.
Eligibility for Loan.
31
9.2.
Maximum Loan.
31
9.3.
Loans from Prior Plan Amounts.
31
 
 
 
ARTICLE X DISTRIBUTION ON RETIREMENT OR OTHER TERMINATION OF EMPLOYMENT
32
10.1.
Eligibility for Distribution.
32
10.2.
Distribution of Separate Accounts.
32
10.3.
Time and Form of Distribution.
33
10.4.
Limitation on Commencement of Distribution.
34
10.5.
Restriction on Alienation.
34
10.6.
Payments to Incompetents or Minors.
34
10.7.
Commercial Annuities.
35
10.8.
Actuarial Equivalency.
35
10.9.
Eligible Rollover Distributions.
35
10.10.
Deferral of Payments.
35
10.11.
Lost or Missing Members or Beneficiaries.
36
10.12.
Minimum Distribution Requirements.
36
10.13.
Distribution Rules for Prior Plan Amounts.
39
 
 
 
ARTICLE XI BENEFICIARIES AND DEATH BENEFITS
40
11.1.
Designation of Beneficiary.
40
11.2.
Beneficiary in the Absence of Designated Beneficiary.
40
11.3.
Spousal Consent to Beneficiary Designation.
40

--------------------------------------------------------------------------------

11.4.
Death Benefits.
40
11.5.
Beneficiaries and Death Benefits for Prior Plan Amounts.
40
 
 
 
ARTICLE XII ADMINISTRATION
41
12.1.
Plan Administrator.
41
12.2.
Authority of the Committee.
41
12.3.
Action of the Committee.
41
12.4.
Claims Review Procedure.
42
12.5.
Qualified Domestic Relations Orders.
42
12.6.
Indemnification.
42
12.7.
Temporary Restrictions.
43
 
 
 
ARTICLE XIII AMENDMENT AND TERMINATION
44
13.1.
Amendment.
44
13.2.
Limitation of Amendment.
44
13.3.
Termination.
44
13.4.
Withdrawal of an Employer.
45
13.5.
Reorganization.
45
 
 
 
ARTICLE XIV ADOPTION BY AFFILIATES:  EXTENSION TO NEW BUSINESS OPERATIONS
46
 
 
 
ARTICLE XV MISCELLANEOUS PROVISIONS
47
15.1.
No Commitment as to Employment.
47
15.2.
Benefits.
47
15.3.
No Guarantees.
47
15.4.
Exclusive Benefit.
47
15.5.
Duty to Furnish Information.
47
15.6.
Merger, Consolidation, or Transfer of Plan Assets.
47
15.7.
Return of Contributions to Employers.
48
15.8.
Addenda.
48
15.9.
Validity of Agreement.
48
15.10.
Uniformed Services Employment and Reemployment Rights Act Requirements.
48
15.11.
Plan Administration Communications and Systems.
49
 
 
 
ARTICLE XVI SECTION 415 LIMITATIONS
50
16.1.
Application.
50
16.2.
Section 415 Definitions.
50
16.3.
Limitations.
51
16.4.
Multiple Plans.
51
16.5.
Contribution Adjustments.
51
 
 
 
ARTICLE XVII TOP-HEAVY PLAN RULES
52
17.1.
Application.
52
17.2.
Top-Heavy Definitions.
52
17.3.
Top-Heavy Minimum Allocation Rules.
55
17.4.
Top-Heavy Compensation Limitation.
56

--------------------------------------------------------------------------------

17.5.
Top-Heavy Vesting Provisions.
56
17.6.
Top-Heavy Plan/Benefit Limitations.
57
 
 
 
ADDENDA
1
B.
ELIGIBILITY TO PARTICIPATE:
3
C.
VESTING SERVICE:
3
D.
SPECIAL ACCOUNTS FOR PRIOR PLAN BENEFITS:
3

 

--------------------------------------------------------------------------------

ONESUBSEA LLC
 
RETIREMENT SAVINGS PLAN
 
WHEREAS, OneSubsea LLC (the “Company”) desires to adopt the OneSubsea LLC
Retirement Savings Plan, hereinafter referred to as the “Plan,” for the benefit
of certain of its employees;
 
NOW, THEREFORE, the Plan is hereby adopted as follows, effective as of April 1,
2013.





ARTICLE I
DEFINITIONS AND CONSTRUCTION
 

1.1. Definitions.

 
The following words and phrases as used herein shall have the meanings
hereinafter set forth, unless a different meaning is plainly required by the
context:
 
(1)            The term “Addendum” shall mean the overriding provisions which
are applicable to certain Employees in accordance with the provisions of Section
15.8 and which shall constitute for all purposes a part of the Plan and in the
event of conflict with any other provision of the Plan shall control.
 
(2)            The term “Additional Contributions Account” shall mean the
account of a Member as referenced in an Addendum.
 
(3)            The term “Affiliate” shall mean any member of a controlled group
of corporations (as determined under Section 414(b) of the Code) of which the
Company is a member; any member of a group of trades or businesses under common
control (as determined under Section 414(c) of the Code) with the Company; and
any member of an affiliated service group (as determined under Section 414(m) of
the Code) of which the Company is a member.
 
(4)            The term “Basic Account” shall mean the Separate Account of a
Member to which Basic Contributions are credited in accordance with the
provisions of Section 4.7(a).
 
(5)            The term “Basic Contributions” shall mean any cash or deferred
arrangement contribution made to the Plan by an Employer on behalf of a Member
in accordance with the provisions of Sections 2.3 and 3.1.
 
(6)            The term “Beneficiary” shall mean the person or persons who, in
accordance with the provisions of Article XI hereof, shall be entitled to
receive distribution hereunder in the event a Member or Inactive Member dies
before his interest shall have been distributed to him in full.
 
(7)            The term “Bonus Compensation” shall mean any and all compensation
that is cash annual bonus paid to a Member under the Employer’s incentive
compensation plans and designated a “bonus” in the Employer’s payroll system,
which, for the avoidance of doubt, will exclude any amounts classified in the
Employer’s payroll system as a sign on bonus, patent award, merit lump sum or
special compensation with benefits.
 
(8)            The term “Cameron Plan” shall mean the Cameron International
Corporation Retirement Savings Plan.
 
(9)            The term “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.  Reference to a section of the Code shall include
such section and any comparable section or Sections of any future legislation
that amends, supplements, or supersedes such section.

--------------------------------------------------------------------------------

(10)          The term “Committee” shall mean the OneSubsea LLC Benefits
Committee.
 
(11)          The term “Common Stock” shall mean the common stock of Cameron
International Corporation.
 
(12)          The term “Common Stock Fund” shall mean the investment fund
established to invest in Common Stock and maintained pursuant to the provisions
of Section 6.3.
 
(13)          The term “Company” shall mean OneSubsea LLC, its successors, and
the surviving entity resulting from any merger or consolidation of OneSubsea LLC
with any other entity or entities.
 
(14)          The term “Compensation” shall mean the total of all wages,
salaries, fees for professional service and other amounts received in cash or in
kind by a Member while a Member for services actually rendered or labor
performed for the Employer to the extent such amounts are includable in gross
income, subject to the following adjustments and limitations:
 

(A) The following shall be excluded:

 

(i) Accrued or unused vacation pay which is paid following termination of
employment;

 

(ii) Reimbursements and other expense allowances (including but not limited to
automobile expense allowances and foreign service premiums);

 

(iii) Cash and noncash fringe benefits;

 

(iv) Moving expense reimbursements;

 

(v) Employer contributions to or payments from this or any other deferred
compensation program, whether such program is qualified under Section 401(a) of
the Code or nonqualified, other than Basic Contributions;

 

(vi) Welfare benefits (including but not limited to severance benefits);

 

(vii) Amounts realized from the receipt or exercise of a stock option that is
not an incentive stock option within the meaning of Section 422 of the Code;

 

(viii) Amounts realized at the time property described in Section 83 of the Code
is freely transferable or no longer subject to a substantial risk of forfeiture;

 

(ix) Amounts realized as a result of an election described in Section 83(b) of
the Code;

 

--------------------------------------------------------------------------------

(x) Any amount realized as a result of a disqualifying disposition within the
meaning of Section 421(a) of the Code; and

 

(xi) Any other amounts that receive special tax benefits under the Code but are
not hereinafter included.

 

(B) Basic Contributions and any other elective contributions made on a Member’s
behalf by the Employer that are not includable in income under Section 125,
Section 402(e)(3), Section 402(h), or Section 403(b) of the Code and any amounts
that are not includable in the gross income of a Member under a salary reduction
agreement by reason of the application of Section 132(f) of the Code shall be
included.

 

(C) The Compensation of any Member taken into account for purposes of the Plan
shall be limited to $255,000 for any Plan Year with such limitation to be:

 

(i) Adjusted automatically to reflect any amendments to Section 401(a)(17) of
the Code and any cost-of-living increases authorized by Section 401(a)(17) of
the Code; and

 

(ii) Prorated for a Plan Year of less than twelve months and to the extent
otherwise required by applicable law.

 

(D) Notwithstanding anything to the contrary herein, the Compensation of a
Member shall include payments of regular compensation for services during the
Member’s regular working hours, compensation for services outside the Member’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments that are paid to the Member following his
Severance Date (except to the extent specifically excluded above) but which
would have been paid to the Member prior to such date if he had continued in
employment with the Employer, provided that such payments are paid by the later
of two and one-half  months following the Member’s Severance Date or the end of
the Limitation Year that includes such Severance Date.

 

(E) For purposes of facilitating a Member’s election to reduce his Compensation
in order to make Basic Contributions under the Plan, the Compensation of a
Member shall include his Regular Compensation and his Bonus Compensation, as
such terms are defined herein.

 
(15)          The term “Controlled Entity” shall mean each corporation that is a
member of a controlled group of corporations, within the meaning of Section
1563(a) of the Code determined without regard to Section 1563(a)(4) and Section
1563(e)(3)(C), of which the Company is a member, each trade or business (whether
or not incorporated) with which the Company is under  common control and each
corporation that is a member of an affiliated service group, within the meaning
of Section 414(m) of the Code, of which the Company is a member.

--------------------------------------------------------------------------------

(16)          The term “Cooper Savings Plan” shall mean the Cooper Industries,
Inc. Retirement and Savings Plan, the Cooper Industries, Inc. Savings Plan and
the Cooper Industries, Inc. Stock Ownership Plan.
 
(17)          The term “Effective Date” shall mean April 1, 2013 as to the Plan,
except as otherwise indicated in specific provisions of the Plan.
 
(18)          The term “Eligible Employee” shall mean any salaried or hourly
Employee of the Employer who is (i) a common law employee who is paid in United
States dollars from a payroll maintained in the United States, (ii) a non-United
States citizen who is a lawful, permanent resident of the United States and who
is subject to United States federal income taxes on his worldwide income, or
(iii) an Eligible Foreign Employee.  In no event shall the term “Eligible
Employee” mean (i) any person who is rendering service to an Employer solely as
a director or an independent contractor, (ii) any person who is covered by a
collective bargaining agreement unless such agreement specifically provides for
coverage by the Plan, or (iii) any person who is a nonresident alien and who
receives no earned income within the meaning of Section 911(b) of the Code from
an Employer which constitutes income from sources within the United States as
defined in Section 861(a)(3) of the Code, or (iv) an Employee who is a Leased
Employee or who is designated, compensated, or otherwise classified by the
Employer as a Leased Employee.  Notwithstanding any provision of the Plan to the
contrary, no individual who is designated, compensated, or otherwise classified
or treated by the Employer as an independent contractor shall be eligible to
become a Member of the Plan.
 
(19)         The term “Eligible Foreign Employee” shall mean any individual who
(i) is a citizen of the United States or a permanent, lawful resident of the
United States, (ii) is an employee of an Included Foreign Affiliate, and (iii)
is not covered by any other funded plan of deferred compensation under which
contributions are provided by any other person, firm, or corporation with
respect to the remuneration paid to such individual by the Included Foreign
Affiliate.
 
(20)          The term “Eligible Retirement Plan” shall mean, with respect to
distributions made from the Plan after December 31, 2001, any of: an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, a qualified plan described in Section
401(a) of the Code, that, under its provisions does, and under applicable law
may, accept an Eligible Rollover Distribution, an annuity contract described in
Section 403(b) of the Code, and an eligible plan under Section 457(b) of the
Code that is maintained by a state, political subdivision of a state, or agency
or instrumentality of a state or political subdivision of a state and that
agrees to separately account for the amounts transferred into such plan from
this Plan.  The definition of Eligible Retirement Plan shall also apply in the
case of a distribution to a surviving spouse or to a spouse or former spouse who
is an alternate payee under a qualified domestic relations order, as defined in
Section 414(p) of the Code.  Notwithstanding the foregoing, for purposes of
Section 10.9, an “Eligible Retirement Plan” shall also mean a Roth IRA as
provided in section 408A(e) of the Code.

--------------------------------------------------------------------------------

(21)          The term “Eligible Rollover Distribution” shall mean all or any
portion of a Plan distribution to a Member or a Beneficiary who is a deceased
Member’s surviving spouse or an alternate payee under a qualified domestic
relations order who is a Member’s spouse or former spouse; provided, however,
that such distribution is not (i) one of a series of substantially equal
periodic payments made at  least annually for over a specified period of ten or
more years or the life of the Member or Beneficiary or the joint lives of the
Member and a designated beneficiary, (ii) a distribution to the extent such
distribution is required under Section 401(a)(9) of the Code; or (iii) the
portion of any distribution which is not includable in gross income (determined
without regard to any exclusion of net unrealized appreciation with respect to
employer securities).  Further, a distribution pursuant to Section 8.1 from the
Separate Account of a Member attributable to Basic Contributions who has not
attained age 59 ½ shall not constitute an Eligible Rollover Distribution. 
Notwithstanding the foregoing or any other provision of the Plan, (A) any amount
that is distributed from the Plan on account of hardship pursuant to Section 8.1
shall not be an Eligible Rollover Distribution and no election may be made to
have any portion of such a distribution paid directly to an Eligible Retirement
Plan and (B) a portion of a distribution shall not fail to be an Eligible
Rollover Distribution merely because the portion consists of after-tax employee
contributions which are not includable in gross income; provided, however, that
such portion may be transferred only to an individual retirement account or
annuity described in section 408(a) or (b) of the Code or to a qualified plan
described in section 401(a) of the Code, an annuity plan described in section
403(a) of the Code or an annuity contract described in section 403(b) of the
Code that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includable
in gross income and the portion of such distribution which is not so
includable.  Further, notwithstanding the foregoing or any other provision of
the Plan, with respect to a Beneficiary who is a designated beneficiary (as
defined in section 401(a)(9)(E) of the Code) other than a Member’s surviving
spouse, an Eligible Rollover Distribution includes any distribution of all or
any portion of the Separate Accounts of a deceased Member in a direct
trustee-to-trustee transfer to (i) an individual retirement account described in
section 408(a) of the Code or (ii) an individual retirement annuity described in
section 408(b) of the Code, in each case that is (x) established for the purpose
of receiving the distribution of such Beneficiary and (y) treated as an
inherited individual retirement account or individual retirement annuity within
the meaning of section 408(d)(3)(C) of the Code.  Further, section 401(a)(9)(B)
of the Code (other than clause (iv) thereof) shall apply to an individual
retirement account or individual retirement annuity described in the preceding
sentence.
 
(22)          The term “Employee” shall mean each (A) individual employed by the
Employer or a Controlled Entity and (B) Leased Worker.
 
(23)          The term “Employer” shall mean the Company or any Affiliate of the
Company which adopts the Plan as herein provided so long as the Affiliate has
not withdrawn from the Plan.
 
(24)          The term “Employment Commencement Date” shall mean the first date
on which an Employee completes an Hour of Service.
 
(25)          The term “Entry Date” shall mean January 1 or July 1.
 
(26)          The term “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended from time to time.  Reference to a section of
ERISA shall include such section and any comparable section or Sections of any
future legislation that amends, supplements, or supersedes such section.

--------------------------------------------------------------------------------

(27)          The term “Executive Committee” shall mean the governing body of
the Company during the period preceding the closing of the transactions
described in that certain Master Formation Agreement, dated November 14, 2012,
by and among Cameron International Corporation, Schlumberger Limited and certain
of their affiliates (the “Closing”).  On and after the Closing, the term shall
mean the “executive committee” of the Company as constituted pursuant to the
Shareholders’ Agreement to be executed at the Closing by and among Cameron
International Corporation, Schlumberger Limited and certain of their affiliates.
 
(28)          The term “Foreign Affiliate” shall mean a “foreign affiliate” as
defined in Section 3121(1)(8) of the Code.
 
(29)          The term “Fund” shall mean any of the investment funds established
and maintained in accordance with the provisions of Section 6.2.
 
(30)          The term “Highly-Compensated Employee” shall mean each Employee
who performs services during the Plan Year for which the determination of who is
highly compensated is being made (the “Determination Year”) and who:
 

(a) is a five-percent owner of the Employer (within the meaning of section
416(i)(1)(A)(iii) of the Code) at any time during the Determination Year or the
twelve-month period immediately preceding the Determination Year (the “Look-Back
Year”); or

 

(b) for the Look-Back Year, receives compensation (within the meaning of section
414(q)(4) of the Code; “compensation” for purposes of this Paragraph) in excess
of $80,000 (with such amount to be adjusted automatically to reflect any
cost-of-living adjustments authorized by section 414(q)(1) of the Code) during
the Look-Back Year.

 
For the purposes of the preceding sentence, (i) all employers aggregated with
the Employer under section 414(b), (c), (m), or (o) of the Code shall be treated
as a single employer and (ii) a former Employee who had a separation year
(generally, the Determination Year such Employee separates from service) prior
to the Determination Year and who was an active Highly Compensated Employee for
either such separation year or any Determination Year ending on or after such
Employee’s fifty-fifth birthday shall be deemed to be a Highly Compensated
Employee.  To the extent that the provisions of this Paragraph are inconsistent
or conflict with the definition of a “highly compensated employee” set forth in
section 414(q) of the Code and the Treasury regulations thereunder, the relevant
terms and provisions of section 414(q) of the Code and the Treasury regulations
thereunder shall govern and control.

--------------------------------------------------------------------------------

(31)          The term “Hour of Service” shall mean an hour for which an
employee is paid, or entitled to be paid, with respect to the performance of
duties for an Employer or a Controlled Entity either as regular wages, salary or
commissions, or pursuant to an award or agreement requiring an Employer or a
Controlled Entity to pay back wages.  Hours under this paragraph shall be
calculated and credited pursuant to Section 2530.200b-2(b) and (c) of the
Department of Labor regulations which are incorporated herein by reference.
 
(32)          The term “Inactive Member” shall mean any Member who ceases to be
an Employee and whose Separate Accounts have not been distributed in accordance
with the provisions of the Plan.
 
(33)          The term “Included Foreign Affiliate” means a “Foreign Affiliate”
with respect to which there shall be in effect between the Company and the
Secretary of the Treasury or his delegate an agreement pursuant to Section
3121(1) of the Code, whereby coverage under Title II of the federal Social
Security Act has been extended to service performed outside the United States by
United States citizens employed by such “Foreign Affiliate.”
 
(34)          The term “Leased Worker” shall be a person (other than a person
who is an employee without regard to this paragraph (34)) engaged in performing
services for a Controlled Entity (the “recipient”) pursuant to an agreement
between the recipient and any other person (“Leasing Organization”) who meets
the following requirements:
 

(a) he has performed services for one or more Controlled Entities (or for any
other “related persons” determined in accordance with Section 414(n)(6) of the
Code) on a substantially full-time basis for a period of at least one year;

 

(b) such services are of a type historically performed in the business field of
the recipient, in the United States, by employees (or such services are
performed under primary direction or control by the Employer or a Controlled
Entity); and

 

(c) he is not participating in a “safe harbor plan” of the Leasing
Organization.  (For this purpose, a “safe harbor plan” is a plan that satisfies
the requirements of Section 414(n)(5) of the Code, which will generally be a
money purchase pension plan with a non-integrated employer contribution rate of
at least ten percent of compensation and which provides for immediate
participation and full and immediate vesting).

 
A person who is a Leased Worker shall also be considered an employee of a
Controlled Entity during such period (and solely for the purpose of determining
length of service for participation and vesting purposes, and shall also be
considered to have been an employee for any earlier period in which he was a
Leased Worker) but shall not be a Member and shall not otherwise be eligible to
become covered by the Plan during any period in which he is a Leased Worker. 
Notwithstanding the foregoing, the sole purpose of this paragraph (34) is to
define and apply the term “Leased Worker” strictly (and only) to the extent
necessary to satisfy the minimum requirements of Section 414(n) of the Code
relating to “leased employees.”  This paragraph (34) shall be interpreted,
applied and, if and to the extent necessary, deemed modified without formal
amendment of language, so as to satisfy solely the minimum requirements of
Section 414(n) of the Code.

--------------------------------------------------------------------------------

(35)          The term “Matching Account” shall mean the Separate Account of a
Member to which Matching Contributions are credited in accordance with the
provisions of Section 4.7(b).
 
(36)          The term “Matching Contributions” shall mean the contributions
which an Employer contributes to the Plan in accordance with the provisions of
Section 3.2.
 
(37)          The term “Member” shall mean an Eligible Employee who participates
in the Plan in accordance with the provisions of Article II.
 
(38)          The term “Participation Service” shall mean the measure of service
used in determining a Part Time Employee’s or Temporary Employee’s eligibility
to participate in the Plan as determined pursuant to Section 2.1(b).
 
(39)          The term “Part Time Employee” shall mean an Employee who is
classified as a part time employee under the Employer’s regular payroll
practices.
 
(40)          The term “Pay Period” shall mean the periodic payroll period for
which a Member receives compensation from an Employer.
 
(41)          The term “Period of Service” shall mean each period of an
individual’s Service commencing on his Employment Commencement Date or a
Reemployment Date, if applicable, and ending on a Severance Date. 
Notwithstanding the foregoing, a period during which an individual is absent
from Service by reason of the individual’s pregnancy, the birth of a child of
the individual, the placement of a child with the individual in connection with
the adoption of such child by the individual, or for the purposes of caring for
such child for the period immediately following such birth or placement shall
not constitute a Period of Service between the first and second anniversary of
the first date of such absence.  A Period of Service shall also include any
period required to be credited as a Period of Service by federal law other than
ERISA or the Code, but only under the conditions and to the extent so required
by such federal law.  Further, to the extent required by section 414(n) of the
Code and the applicable interpretative authority thereunder, an individual’s
Period of Service shall include any period for which such individual was a
Leased Worker (or would have been a Leased Worker but for the requirements of
clause (a) of the definition of such term set forth in Section 1.1(34)).
 
(42)          The term “Period of Severance” shall mean each period of time
commencing on an individual’s Severance Date and ending on a Reemployment Date.
 
(43)          The term “Permanent and Total Disability” shall mean a physical or
mental condition which has resulted in an Employee being eligible for benefits
under the Employer’s long-term disability income plan.
 
  An Employee shall cease to be Permanently and Totally Disabled for purposes of
the Plan as of the date he ceases to be eligible for benefits under the
Employer’s long-term disability income plan.
 
(44)          The term “Plan” shall mean the profit-sharing plan set forth
herein, which is called the “OneSubsea LLC Retirement Savings Plan,” with all
amendments, modifications, and supplements hereafter made.

--------------------------------------------------------------------------------

(45)          The term “Plan Year” shall mean the calendar year.  The initial
short Plan Year shall commence on April 1, 2013 and end on December 31, 2013.
 
(46)          The term “Profit Sharing Account” shall be the account of a Member
as referenced in an Addendum.
 
(47)          The term “Qualified Military Service”  shall mean any service in
the uniformed services (as defined in Chapter 43 of Title 38 of the United
States Code or its successor) by an Employee who is entitled to reemployment
rights under such chapter with respect to such service.
 
(48)          The term “Reemployment Date” shall mean the first date on which an
Employee completes an Hour of Service after a Severance Date.
 
(49)          The term “Regular Compensation” shall mean Compensation other than
a Member’s Bonus Compensation.
 
(50)          The term “Retirement Account” shall mean the Separate Account of a
Member to which Retirement Contributions are credited in accordance with the
provisions of Section 4.7(c).
 
(51)          The term “Retirement Age” shall mean age 65 unless otherwise
specified in an Addendum.
 
(52)          The term “Retirement Contributions” shall mean the contributions
which an Employer contributes to the Plan in accordance with the provisions of
Section 3.6.
 
(53)          The term “Rollover/Transfer Account” shall mean the Separate
Account of a Member to which Rollover Contributions or Transfer Contributions
are credited in accordance with the provisions of Section 3.3 or 3.4.
 
(54)          The term “Rollover Contribution” shall mean a contribution to the
Plan made in accordance with Section 3.3 by any Eligible Employee of amounts
received by him as an “eligible rollover distribution” within the meaning of
Section 402(f)(2)(a) of the Code from:
 

(a) a qualified plan described in Section 401(a) or 403(a) of the Code
(excluding after-tax employee contributions);

 

(b) an annuity contract described in Section 403(b) of the Code (excluding
after-tax employee contributions);

 

(c) an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state (excluding after-tax employee
contributions); or

 

(d) an individual retirement account or annuity described in Section 408(a) or
(b) of the Code (excluding after-tax employee contributions), provided that the
entire balance in or value of, as applicable, such individual retirement account
or annuity is attributable to an ‘eligible rollover distribution’ within the
meaning of Section 402(f)(2)(a) of the Code from a plan or contract described in
clause (a) or (b) above that was contributed to such account or annuity, or a
contribution to such account or annuity as a rollover from a plan described in
paragraph (c) above pursuant to Section 457(e)(16), as adjusted for income or
losses attributable thereto.

 

--------------------------------------------------------------------------------

(55)          The term “Separate Account” shall mean any of the accounts
established and maintained in accordance with the provisions of Section 6.5 by
the Company which reflects the interest of the Basic Account, Supplemental
Account, Matching Account, Retirement Account and Rollover/Transfer Account, as
applicable, of a Member.
 
(56)          The term “Service” shall mean the period of an individual’s
employment with the Employer or a Commonly Controlled Entity.  In no event shall
Service include any period of service with a corporation or other entity prior
to the date it became a Commonly Controlled Entity or after it ceases to be a
Commonly Controlled Entity except to the extent required by law, or to the
extent determined by the Committee.  The Committee, in its discretion, may
credit individuals with Service for service with the Employer or a prior
employer for periods before such individual has commenced or recommenced
participation in the Plan, but only if (i) such service would not otherwise be
credited as Service and (ii) such crediting of Service (A) has a legitimate
business reason, (B) does not by design or operation discriminate significantly
in favor of Highly Compensated Employees, and (C) is applied to all similarly
situated employees.  In addition, the Committee, in its discretion, may credit
individuals with Service based on imputed service for periods after such
individual has commenced participation in the Plan while such individual is not
performing service for the Employer or while such individual is an Employee with
a reduced work schedule, but only if (i) such service would not otherwise be
credited as Service, (ii) such crediting of Service (A) has a legitimate
business reason, (B) does not by design or operation discriminate significantly
in favor of Highly Compensated Employees, and (C) is applied to all similarly
situated employees, and (iii) the individual has not permanently ceased to
perform service as an Employee, provided that the preceding clause (iii) of this
sentence shall not apply if (x) the individual is not performing service for the
Employer because of a disability, (y) the individual is performing service for
another employer under an arrangement that provides some ongoing business
benefit to the Employer, or (z) for purposes of vesting, the individual is
performing service for another employer that is being treated under the Plan as
actual service with the Employer.
 
(57)          The term “Severance Date” shall mean the later of (a) the date on
which contributions to the Plan on behalf of a person cease, or (b) the date on
which an Employee retires, becomes totally and permanently disabled, dies, or
otherwise terminates employment; provided, however, that if an Employee is
absent from employment while in active service in the Armed Forces of the United
States, his Severance Date shall be the date on which he terminated his
employment, unless he returns to employment with an Employer or a Controlled
Entity during the time period prescribed by federal law; and provided further,
that no Employee shall incur a Severance Date until the second anniversary of
the first date on which such Employee is absent from employment with an Employer
or a Controlled Entity for maternity or paternity reasons.  For purposes of this
paragraph, an absence for maternity or paternity reasons means an absence due to
the pregnancy of the Employee, the birth of a child of the Employee, the
placement of a child with the Employee in connection with the adoption of such
child by the Employee, or the caring of such child for a period beginning
immediately following such birth or placement.  Notwithstanding the foregoing,
if an Employee retires or dies, or his employment otherwise is terminated during
a period of absence from employment for any reason other than retirement or
termination, his Severance Date shall be the date of such retirement, death, or
other termination of employment.  In any case where an Employee receives
severance pay upon his termination of active employment as an Employee, the
Employee’s Severance Date shall be the date after his termination of active
employment as an Employee and prior to any resumption of such active employment
on which the earlier occurs:  (i) his death, or (ii) the date on which he is
last paid severance pay.

--------------------------------------------------------------------------------

(58)          The term “Supplemental Account” shall mean the Separate Account
for each Member which is credited with his Supplemental Contributions.
 
(59)          The term “Supplemental Contributions” shall mean any contributions
made to the Cameron International Corporation Retirement Savings Plan prior to
April 1, 1996, by a Member as a “supplemental contribution” in accordance with
the provisions of the Cameron International Corporation Retirement Plan in
effect prior to April 1, 1996.
 
(60)          The term “Temporary Employee” shall mean an Employee who is
classified as a temporary employee under the Employer’s regular payroll
practices.
 
(61)          The term “Transferred Contributions” shall mean any assets which
are transferred to the Trustee of the Plan in accordance with the provisions of
Section 3.4.
 
(62)          The term “Trust” shall mean the trust established under the Trust
Agreement to hold and invest contributions made under the Plan.
 
(63)          The term “Trust Agreement” shall mean the agreement between the
Company and the Trustee establishing the Trust.
 
(64)          The term “Trustee” shall mean the trustee or trustees qualified
and acting under the Trust Agreement at any time.
 
(65)          The term “Valuation Date” shall mean each business day for
purposes of the New York Stock Exchange of each year.
 
(66)          The term “Vesting Service” shall mean the period of employment
used in determining a Member’s vested interest in his Retirement Account in
accordance with the provisions of Sections 7.5, 7.6, and 7.7.
 

1.2. Construction.

 
Where necessary or appropriate to the meaning hereof, the singular shall be
deemed to include the plural and the masculine pronoun to include the feminine.

--------------------------------------------------------------------------------

ARTICLE II
ELIGIBILITY TO PARTICIPATE
 

2.1. Commencement of Participation.

 

(a) Each Eligible Employee (other than a Part Time Employee or Temporary
Employee) whose Employment Commencement Date occurs on or after the Effective
Date shall become a Member and participate in the Plan as of his Employment
Commencement Date.

 

(b) Each Eligible Employee who is a Part Time Employee or Temporary Employee and
whose Employment Commencement Date occurs on or after the Effective Date shall
become a Member and participate in the Plan on the first Entry Date coincident
with or next following the later of the date on which such Employee completes
one year of Participation Service or the date on which such Employee attains the
age of twenty-one.  An individual completes one year of Participation Service on
the last day of the twelve-consecutive month period beginning with the
individual’s Employment Commencement Date or beginning with anniversaries of
such Employment Commencement Date during which such individual completes 1,000
Hours of Service.

 

(c) Notwithstanding the foregoing,

 

(i) A Member of the Plan prior to a termination of employment shall remain a
Member upon his reemployment as an Eligible Employee;

 

(ii) A Temporary Employee or Part Time Employee who has completed one year of
Participation Service and has attained the age of twenty-one but who has not
become a Member because he was not an Eligible Employee shall become a Member
upon the later of (A) the date he becomes an Eligible Employee as a result of a
change in his employment status or (B) the first Entry Date upon which he would
have become a Member if he had been an Eligible Employee;

 

(iii) A Temporary Employee or Part Time Employee who was an Eligible Employee
who had completed one year of Participation Service but who had not attained the
age of twenty-one prior to a termination of his employment shall become a Member
upon the later of (i) the date of his reemployment as an Eligible Employee or
(ii) the first Entry Date following his attainment of age twenty-one; and

 

(iv) A Temporary Employee or Part Time Employee who was an Eligible Employee and
who had met the age and service requirements of this Section to become a Member,
but who terminated employment prior to the Entry Date upon which he would have
become a Member, shall become a Member upon the later of (i) the date of his
reemployment as an Eligible Employee or (ii) the Entry Date upon which he would
have become a Member if he had not terminated employment.

--------------------------------------------------------------------------------

2.2. Changes in Employment Status.

 
If a Member ceases to be an Eligible Employee but continues in the employment of
an Employer as an Employee he shall continue as a Member until his participation
is otherwise terminated in accordance with the provisions of the Plan; provided,
however, that such Member shall share in Matching Contributions for any month of
such continued participation only to the extent and on the basis of his Basic
Contributions made during such month.  If a Member ceases to be an Eligible
Employee but continues in the employment of an Employer or a Controlled Entity,
he shall become an Inactive Member until his participation in the Plan is
otherwise terminated in accordance with the provisions of the Plan or he again
becomes an Employee and an active Member.
 

2.3. Election Form.

 
Each Member shall file with his Employer a written election in accordance with
procedures established by the Committee with respect to his participation in the
Plan.  For each Member who is eligible to make Basic Contributions and, if
applicable, catch-up contributions pursuant to Section 3.1 and 3.5 of the Plan,
respectively, such written election shall contain his authorization for his
Employer to reduce his Compensation in order to make Basic Contributions and, if
applicable, catch-up contributions on his behalf pursuant to such provisions. A
Member’s written election pursuant to this Section 2.3 shall also contain his
election as to the investment of all amounts allocated to his Separate Accounts
pursuant to the provisions of Section 5.2.  A Member who is eligible to make
Basic Contributions and, if applicable, catch-up contributions must file such
written election with his Employer at least 20 days prior to the first day of
the payroll period as of which he is eligible to make Basic Contributions (or at
least 20 days prior to the first day of any subsequent payroll period for which
he is eligible to make Basic Contributions), unless a shorter period of time is
acceptable to the Committee.  Notwithstanding the foregoing, any Member need not
elect to make any Basic Contributions under the Plan or be eligible to make such
contributions in order to be eligible to receive Retirement Contributions, and
the election of any such Member who has not elected to make Basic Contributions
under the Plan, or is not eligible to make such contributions, shall relate
solely to the investment of his Retirement Contributions, pursuant to Section
5.2.

--------------------------------------------------------------------------------

ARTICLE III
CONTRIBUTIONS
 

3.1. Basic Contributions.

 
Commencing with the date as of which he becomes a Member, each Member may elect
to defer (a) an integral percentage of from 1% to 50% (or such lesser percentage
as may be prescribed from time to time by the Company) of his Regular
Compensation for a Plan Year, and (b) an integral percentage of from 1% to 50%
(or such lesser percentage as may be prescribed from time to time by the
Company) of his Bonus Compensation for a Plan Year, by having his Employer
contribute the amounts so deferred to the Plan.  In restriction of the Members’
elections provided in Section 2.3, this Section, and Section 4.8, and except to
the extent permitted under Section 3.5 and Section 414(v) of the Code, the Basic
Contributions and the elective deferrals (within the meaning of Section
402(g)(3) of the Code) under all other plans, contracts and arrangements of the
Employer on behalf of any Member for any calendar year shall not exceed the
dollar limitation contained in Section 402(g) of the Code in effect for such
calendar year.  If a Member elects to have such Basic Contributions made on his
behalf, his Compensation shall be reduced by the percentage(s) he elects
pursuant to the terms of the Compensation reduction authorization described in
Section 2.3 or 4.8.  Unless specifically provided otherwise in the Plan, each
Member who is an Eligible Employee may elect to have Basic Contributions made on
his behalf to the Plan.  Notwithstanding the foregoing provisions of this
Section 3.1, (x) Basic Contributions made with respect to a Plan Year on behalf
of Highly Compensated Employees shall not exceed the limitations set forth in
Section 4.1 and (y) notwithstanding anything to the contrary herein, the
provisions of the Plan permitting separate elections as to Regular Compensation
and Bonus Compensation shall be made available to eligible Members when
applicable payroll and administrative procedures have been implemented, as
determined by the Committee in its discretion and, until such time, a Member’s
election to defer Compensation under the Plan shall apply to all his
Compensation (subject to the applicable Plan and Code-based limitations on such
deferrals).
 

3.2. Matching Contributions.

 
On behalf of each Member, such Member’s Employer shall cause to be paid to the
Trustee as its Matching Contribution hereunder for each payroll period an amount
which equals 100 percent of the Basic Contributions, including catch-up
contributions made pursuant to Section 3.5, for such payroll period which are
attributable to the first six percent of the Compensation of each such Member
for such payroll period.  In addition to the Matching Contributions made
pursuant to the preceding sentence, for each Plan Year, on behalf of each Member
who made Basic Contributions during such Plan Year, such Member’s Employer shall
cause to be paid to the Trustee, as additional Matching Contributions hereunder,
an amount equal to the difference, if any, between (1) the amount that is equal
to 100% of the Basic Contributions, including catch-up contributions made
pursuant to Section 3.5, for such Plan Year which are attributable to the first
six percent of the Compensation of such Member and (2) the Matching
Contributions for such Member for such Plan Year that were made pursuant to the
preceding sentence.

--------------------------------------------------------------------------------

3.3. Rollover Contributions.

 
With the approval of the Committee and in accordance with procedures established
by the Committee, a Member may elect to make a Rollover Contribution to the Plan
by delivering, or causing to be delivered, to the Trustee the assets in cash
which constitute such Rollover Contribution at such time or times and in such
manner as shall be specified by the Committee.  All Rollover Contributions shall
be made in cash; provided, however, that in connection with a merger or
acquisition by an Employer, the Committee may permit, in its sole discretion, in
accordance with procedures established by the Committee, that Rollover
Contributions of outstanding plan loans that are not in default may be made in
kind.  Upon receipt by the Trustee, such assets shall be credited to a
Rollover/Transfer Account established on behalf of such Member and shall be
deposited in the Fund or Funds selected by the Member as indicated on his
investment election filed with the Committee by the Member.  Such election shall
specify a combination of investment selections among such Funds, in increments
of integral percentages which, in the aggregate, equal 100 percent.  A Rollover
Contribution by a Member pursuant to this Section 3.3 shall not be deemed to be
a contribution of such Member for any purpose of the Plan and shall be fully
vested in the Member at all times.
 

3.4. Transferred Contributions.

 
The Committee may cause the transfer to the Trustee of funds representing the
vested account balances (hereinafter referred to as “Transferred Contributions”)
of Members held by a funding agent of a tax-qualified plan (hereinafter referred
to as a “transferor plan”) in which such Members previously participated;
provided, however, that (i) such transfer shall be made at such time or times
and in such manner as shall be specified by the Committee in accordance with
procedures established by the Committee; (ii) no such transfer shall be
permitted from a transferor plan on behalf of a Member who was at any time a
five percent owner of the employer maintaining such transferor plan; and (iii)
no portion of such transfer shall be composed of assets attributable to
deductible employee contributions.  The Trustee shall credit the
Rollover/Transfer Account of any Member on whose behalf such funds were
transferred and shall deposit such funds in the Fund or Funds selected by the
Member as indicated on his investment election filed with his Employer by such
Member.  Such election shall specify a combination of investment selections
among the Funds, in increments of integral percentages which, in the aggregate,
equal 100 percent.  The portion of the Rollover/Transfer Account of a Member
attributable to Transferred Contributions shall be fully vested in such Member
at all times.
 

3.5. Catch-Up Contributions.

 
All Eligible Employees who are eligible to make Basic Contributions to the Plan
pursuant to Section 3.1 above for a Plan Year and who will have attained age 50
before the close of such Plan Year shall be eligible to make catch-up
contributions to the Plan for such Plan Year in accordance with, and subject to
the limitations of, Section 414(v) of the Code.  Such catch-up contributions
shall not be taken into account for purposes of the provisions of the Plan
implementing the required limitations of Sections 402(g) and 415 of the Code, as
described, respectively, in Sections 3.1 and 16.3 of the Plan.  The Plan shall
not be treated as failing to satisfy the provisions of the Plan implementing the
requirements of Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b) or 416 of the
Code, as applicable, by reason of the making of such catch-up contributions. 
Catch-up contributions made by a Member pursuant to this Section 3.5 shall be
treated as Basic Contributions for all purposes of the Plan except as otherwise
specifically provided; provided, however, that catch-up contributions shall not
be subject to the maximum percentage deferral limit that applies to Basic
Contributions pursuant to Section 3.1.

--------------------------------------------------------------------------------

 

3.6. Retirement Contributions.

 
Each Employer shall cause to be paid to the Trustee as its Retirement
Contributions hereunder for each payroll period an amount which equals 3% of the
Compensation received by each Member for such payroll period.  Retirement
Contributions shall be made without regard to current or accumulated profits of
the Employer.  Notwithstanding the foregoing, the Plan is intended to qualify as
a profit sharing plan for purposes of sections 401(a), 402, 412, and 417 of the
Code.
 

3.7. Effect of Plan Termination or Withdrawal.

 
Notwithstanding any other provision of the Plan to the contrary, the termination
of the Plan or the withdrawal of an Employer from the Plan shall terminate the
liability of the Employer or such Employer, respectively, to make further
Matching Contributions and Retirement Contributions hereunder.

--------------------------------------------------------------------------------

ARTICLE IV
ADMINISTRATION OF CONTRIBUTIONS
 

4.1. Limitations on Basic Contributions.

 
The Plan shall utilize the safe harbor method of satisfying the “actual deferral
percentage” test set forth in Section 401(k)(3) of the Code pursuant to Section
401(k)(12) of the Code and Section 1.401(k)-3 of the Treasury regulations by
making Matching Contributions which satisfy the matching safe harbor
contributions requirements of Section 401(k)(12)(B) of the Code.
 

4.2. Excess Elective Deferrals.

 
If a Member who had Basic Contributions made on his behalf for a Plan Year files
with the Committee, within the time limit prescribed by the Committee after the
end of such Plan Year, a written statement, on a form acceptable to the
Committee, that he has elective deferrals within the meaning of Section 402(g)
of the Code for the taxable year in excess of the dollar limitation on elective
deferrals in effect for such taxable year, and specifying the amount of such
excess the Member claims as allocable to the Plan, the amount of such excess,
adjusted for income or loss attributable to such excess elective deferral, shall
be distributed to the Member by April 15 of the year following the year of the
excess elective deferral and Matching Contributions thereon shall be forfeited. 
Notwithstanding the foregoing or any other provision of the Plan, distributions
pursuant to this Section 4.2 shall be (i) adjusted for income or loss allocated
thereto through the last day of the Plan Year to which such excess deferrals
relate in the manner determined by the Company in accordance with any method
permissible under applicable Treasury regulations and (ii) made proportionately
from the Separate Accounts to which Basic Contributions were made for the
applicable Plan Year.
 

4.3. Limitation on Matching Contributions.

 
The Plan shall utilize the safe harbor method of satisfying the “actual
contribution percentage” test set forth in Section 401(m)(2) of the Code
pursuant to Section 401(m)(11) of the Code and Section 1.401(m)-3 of the
Treasury regulations.
 

4.4. Delivery of Contributions.

 
Each Employer shall cause to be delivered to the Trustee all Basic, Matching,
Retirement, Rollover, and Transferred Contributions made in accordance with the
provisions of Article III as soon as reasonably practicable; provided, however,
that Basic Contributions elected by each Member shall be deducted from his
Compensation for each payroll period and shall be paid by the Employer to the
Trust as of the earliest date on which such contributions can reasonably be
segregated from the Employer’s general assets; and further provided, however,
that in no event shall such date occur later than the fifteenth (15th) business
day of the month following the month in which such contribution amounts would
otherwise have been payable to the Member in cash; and further provided,
however, that Matching Contributions with respect to Basic Contributions made in
accordance with Section 3.2 during a Plan Year quarter shall be delivered to the
Trustee no later than the last day of the Plan Year quarter following the Plan
Year quarter during which such Basic Contributions were made.

--------------------------------------------------------------------------------

 

4.5. Allocation of Matching Contributions.

 
The Matching Contributions of an Employer for any month shall be considered
allocated to the Members’ Matching Accounts for whom such contributions are made
no later than the last day of the Plan Year for which they are made, as
determined pursuant to Section 3.2, except as provided in Section 4.7(b).
 

4.6. Allocation of Retirement Contributions.

 
The Retirement Contribution of an Employer for any payroll period shall be
allocated as of the date such contribution is received by the Trust to the
Retirement Accounts of the Retirement Contributions Members for whom such
contribution is made.
 

4.7. Crediting of Contributions.

 
Subject to the provisions of Article VII, contributions made to the Plan shall
be credited to the Separate Accounts of a Member in the following manner:
 

(a) The amount of Basic Contributions made on behalf of a Member shall be
credited to such Member’s Basic Account as of the date such contribution is
received by the Trust and shall be invested in the Fund or Funds selected by the
Member in accordance with the provisions of Section 5.2.

 

(b) The amount of Matching Contributions allocated to a Member shall be credited
to such Member’s Matching Account as of the date such contribution is received
by the Trust and shall be invested in the Fund or Funds selected by the Member
in accordance with the provisions of Section 5.2.

 

(c) The amount of Retirement Contributions allocated to a Retirement
Contributions Member shall be credited to such Member’s Retirement Account as of
the date such contribution is received by the Trust and shall be invested in the
Fund or Funds selected by the Member in accordance with the provisions of
Section 5.2.

 

4.8. Changes in Reduction and Deduction Authorizations.

 
Effective as of any payroll period, any Member who is eligible to make Basic
Contributions under the Plan may suspend his Basic Contributions or change (a)
the percentage of his Regular Compensation which is contributed as Basic
Contributions or (b) the percentage of his Bonus Compensation which is
contributed as Basic Contributions in accordance with the procedures and within
the time period prescribed by the Plan Administrator.  Notwithstanding the
foregoing, any Member who makes such change(s) shall be limited to the
percentage of his Compensation that does not exceed the applicable limitations
set forth in Section 3.1, and, if applicable, Section 3.5.  If the Committee
determines that a reduction of Compensation deferral elections made pursuant to
Sections 2.3, 3.1, and this Section 4.8 is necessary to insure that the
restrictions set forth in Sections 3.1 or 16.3 are met for any Plan Year, the
Committee may reduce the elections of affected Members on a temporary and
prospective basis in such manner as the Committee shall determine.

--------------------------------------------------------------------------------

ARTICLE V
DEPOSIT AND INVESTMENT OF CONTRIBUTIONS
 

5.1. Deposit of Contributions.

 
Any Basic Contributions of a Member which are credited to a Member’s Basic
Account, any Matching Contributions which are credited to a Member’s Matching
Account and any Retirement Contributions which are credited to a Member’s
Retirement Account shall be deposited by the Trustee in such Fund or Funds
selected by such Member in accordance with the provisions of Section 5.2.  The
Trustee shall have no duty to collect or enforce payment of contributions or
inquire into the amount or method used in determining the amount of
contributions, and shall be accountable only for contributions received by it.
 

5.2. Investment of Accounts.

 

(a) Each Member shall designate, in accordance with the procedures established
by the Committee, the manner in the amounts allocated to his Separate Accounts
shall be invested from among the Funds made available from time to time by the
Committee pursuant to Section 6.2.  A Member may designate one of such Funds for
all of the contributions to his Separate Accounts, or he may split the
investment of the amounts allocated to such Accounts among such Funds in such
increments as the Committee may prescribe.  If permitted under and in accordance
with the procedures established by the Committee from time to time, a Member may
make designate that certain of his Separate Accounts be invested in different
Funds than he has designated for the investment of his other Separate Accounts. 
If a Member fails to make a designation of 100% of the contributions to his
Separate Accounts, such nondesignated contributions shall be invested in the
Fund or Funds designated by the Committee from time to time in a uniform and
nondiscriminatory manner.

 

(b) A Member may change his investment designation for future contributions to
be allocated to his Separate Accounts.  Any such change shall be made in
accordance with the procedures established by the Committee, and the frequency
of such changes may be limited by the Committee.

 

(c) A Member or Inactive Member may convert his investment designation with
respect to amounts already allocated to any of his Separate Accounts that are
invested in one of the Funds; provided, however, that such conversion may be
made only to one or more of those Funds made available by the Committee pursuant
to Section 6.2.  Any such conversion shall be made in accordance with the
procedures established by the Committee, and the frequency of such conversions
may be limited by the Committee.  Notwithstanding the foregoing, periodic,
reasonable opportunities occurring no less frequently than quarterly shall be
provided to convert any amounts invested in the Common Stock Fund, and no
restrictions or conditions shall apply with respect to any investment in the
Common Stock Fund that does not apply with respect to the investment of other
assets of the Plan except as otherwise permitted under Section 401(a)(35) of the
Code and the regulations promulgated thereunder.

 

5.3. Elimination of Funds.

 
Notwithstanding any provision in this Article V to the contrary, in the event
any one or more of the Funds (other than the Common Stock Fund) is eliminated as
an investment fund by the Committee, each Member and Inactive Member who has an
investment election in effect that designates such investment fund for the
investment of amounts allocated to such individual’s Separate Accounts, shall
designate a continuing Fund or Funds made available under the Plan pursuant to
Section 6.2 for the investment of such amounts; provided, however, that in the
event such individual fails to make such a designation, such contributions or
amounts shall be invested in a the Fund or Funds designated by the Committee in
a uniform and nondiscriminatory manner.

--------------------------------------------------------------------------------

ARTICLE VI
ESTABLISHMENT OF FUNDS AND MEMBERS’ ACCOUNTS
 

6.1. Investment Responsibility.

 
The Plan is intended to constitute a plan described in Section 404(c) of ERISA
and DOL Regs. Section 2550.404c-1 and insofar as the Plan complies with said
Section 404(c), Plan fiduciaries shall be relieved of liability for any losses
which are the direct result of investment instructions given by Members,
Inactive Members, and Beneficiaries.
 

6.2. Establishment and Maintenance of Funds.

 
The Committee shall cause at least three Funds to be established and maintained
at all times. Each such Fund shall be diversified and shall have different risk
and return characteristics from the other Funds.  Any Fund that invests
primarily in investments with restrictions regarding Funds to which investment
transfers may be made or to which a minimum investment period is applicable
shall not be considered as one of such requisite three Funds.  The Funds
established by the Committee pursuant to this Section 6.2 shall be in addition
to the Common Stock Fund, which shall be established and maintained pursuant to
Section 6.3.
 

6.3. Common Stock Fund.

 
A Common Stock Fund shall be established, and it is the express intention of the
Company, as the settlor of the Plan, that it be maintained at all times under
the Plan. The assets of the Common Stock Fund shall be invested by the Trustee
solely in Common Stock; provided, however, that the Common Stock Fund may hold
an amount of cash to the extent required in lieu of holding fractional shares of
Common Stock.  The Trustee shall receive Common Stock from the Company or
purchase Common Stock in the market.  The Common Stock Fund is mandated under
the Plan as a matter of Plan design, and it is the express intention of the
Company, as the settlor of the Plan, to afford Members, Inactive Members,
Beneficiaries and alternate payees the opportunity to invest in Common Stock
through their Separate Accounts under the Plan.  None of the Executive
Committee, the Committee, the Company or any of its officers, directors or
employees either encourages or discourages investment in the Common Stock Fund. 
Members, Inactive Members, Beneficiaries and alternate payees should understand
that the Common Stock Fund is only one of several Funds offered for the
investment of Separate Accounts under the Plan and that they are free to invest
in any Fund, and to determine, in their own discretion, whether or not to invest
in any Fund (including, without limitation, the Common Stock Fund).  All
Members, Inactive Members, Beneficiaries and alternate payees whose Separate
Accounts are invested in the Common Stock Fund, or who are considering investing
their Separate Accounts in the Common Stock Fund, should understand that:  (1)
the Common Stock Fund represents the investment in the equity securities of a
single company and, therefore, may be inherently subject to wider price swings,
up and down and in shorter periods of time, than other Funds offered under the
Plan, (2) the Common Stock Fund should be viewed as a long term investment
option which will be maintained under the Plan indefinitely, and (3) the
fiduciaries of the Plan will not override any instructions that Members,
Inactive Members, Beneficiaries and alternate payees may provide requesting that
all or part of their Separate Accounts be invested in the Common Stock Fund nor
can they act to eliminate or otherwise restrict the inclusion of the Common
Stock Fund as a Fund offered under the Plan.

--------------------------------------------------------------------------------

6.4. Income on Trust Funds.

 
Unless specifically provided otherwise in the Plan or the Trust Agreement, any
dividends, interest, distributions, or other income received by the Trustee in
respect of a Fund shall be reinvested by the Trustee in the Fund with respect to
which such income was received by it.
 

6.5. Separate Accounts.

 
Each Member shall have established in his name Separate Accounts which shall be
dependent upon the manner in which the assets of his Basic, Supplemental,
Matching, Retirement and Rollover/Transfer Accounts are invested.
 

6.6. Voting of Common Stock in the Common Stock Fund.

 
Each Member or Beneficiary who has shares of Common Stock allocated to his
Separate Accounts shall be a named fiduciary with respect to the voting of
Common Stock held thereunder and shall have the following powers and
responsibilities:
 

(a) Prior to each annual or special meeting of the shareholders of the Company,
the Committee shall cause to be sent to each Member and Beneficiary who has
Common Stock allocated to his Separate Accounts and invested in the Common Stock
Fund under the Plan a copy of the proxy solicitation material therefor, together
with a form requesting confidential voting instructions, with respect to the
voting of such Common Stock as well as the voting of Common Stock for which the
Trustee does not receive instructions.  Each such Member and/or Beneficiary
shall instruct the Trustee to vote the number of such uninstructed shares of
Common Stock equal to the proportion that the number of shares of Common Stock
allocated to his Separate Accounts and invested in the Common Stock Fund bears
to the total number of shares of Common Stock in the Plan for which instructions
are received.  Upon receipt of such a Member’s or Beneficiary’s instructions,
the Trustee shall then vote in person, or by proxy, such shares of Common Stock
as so instructed.

 

(b) The Committee shall cause the Trustee to furnish to each Member and
Beneficiary who has Common Stock allocated to his Separate Accounts and invested
in the Common Stock Fund under the Plan notice of any tender or exchange offer
for, or a request or invitation for tenders or exchanges  of, Common Stock made
to the Trustee.  The Trustee shall request from each such Member and Beneficiary
instructions as to the tendering or exchanging of Common Stock allocated to his
Separate Accounts and invested in the Common Stock Fund and the tendering or
exchanging of Common Stock for which the Trustee does not receive instructions. 
Each such Member shall instruct the Trustee with respect to the tendering or
exchanging of Common Stock for which the Trustee does not receive instructions. 
Each such Member shall instruct the Trustee with respect to the tendering or
exchanging of the number of such uninstructed shares of Common Stock equal to
the proportion that the number of the shares of Common Stock allocated to his
Separate Accounts and invested in the Common Stock Fund bears to the total
number of shares of Common Stock in the Plan for which instructions are
received.  The Trustee shall provide Members and Beneficiaries with a reasonable
period of time in which they may consider any such tender or exchange offer for,
or request or invitation for tenders or exchanges of, Common Stock made to the
Trustee.  Within the time specified by the Trustee, the Trustee shall tender or
exchange such Common Stock as to which the Trustee has received instructions to
tender or exchange from Members and Beneficiaries.

--------------------------------------------------------------------------------

(c) Instructions received from Members and Beneficiaries by the Trustee
regarding the voting, tendering, or exchanging of Common Stock shall be held in
strictest confidence and shall not be divulged to any other person, including
officers or employees of the Company, except as otherwise required by law,
regulation or lawful process.



 
ARTICLE VII
VESTING
 

7.1. Vesting in Basic, Supplemental, Matching, and Rollover/Transfer Accounts.

 
A Member shall be 100 percent vested in the balance of his Basic, Supplemental,
Matching, and Rollover/Transfer Accounts.
 

7.2. Vesting in Retirement Contributions.

 
A Member shall be vested in the balance of his Retirement Account in accordance
with the following schedule:
 
Years of Vesting Service
Vested Percentage
 
 
Less than 3
0%
3 or more
100%

 
Notwithstanding the foregoing, upon the occurrence of one of the events
hereinafter listed while a Member is an Employee, such Member shall be 100%
vested in the balance of his Retirement Account:
 

(i) attainment of Retirement Age;

 

(ii) death; or

 

(iii) Permanent and Total Disability.

 

7.3. Forfeitures.

 
At the time a Member or Inactive Member terminates employment with the Company
and its Controlled Entities prior to attaining Retirement Age for any reason
other than Permanent and Total Disability or death, only his vested interest in
his Retirement Account shall be distributable pursuant to the provisions of
Sections 10.2, 10.3, and 10.4 and his unvested interest shall be governed by the
following provisions.
 

(a) The unvested portion of such a Member’s Retirement Account shall be
forfeited at the earliest of the following:

 

(i) the date on which the Member’s entire vested interest in his Retirement
Account is considered distributed under paragraph (c) below; or

 

(ii) the date such Member completes a Period of Severance of five consecutive
years; or

 

(iii) the date of the Member’s death.

 

--------------------------------------------------------------------------------

(b) Forfeitures from Retirement Accounts shall be applied against the Employer’s
next contribution obligation with respect to Retirement Contributions under the
Plan.

 

(c) A zero vested balance of a Member or Inactive Member shall be treated as
though it were distributed immediately when employment terminates.

 

(d) If a Member or Inactive Member is reemployed prior to completing a Period of
Severance of five consecutive years but after a forfeiture under paragraph (a)
above because of an imputed distribution, the forfeited amount(s), unadjusted
for interim gains or losses, shall be subject to restoration under
paragraph (e).

 

(e) Amount(s) subject to restoration under paragraph (d) shall be credited to
the Member’s Retirement Account upon reemployment and shall be made from the
assets of a special contribution of the Company which shall not constitute an
“annual addition” within the meaning of Section 415 of the Code.

 

7.4. Election of Former Vesting Schedule.

 
In the event the Committee adopts an amendment to the Plan that directly or
indirectly affects the computation of a Member’s nonforfeitable interest in his
Retirement Account, any Member who is credited with three or more years of
Vesting Service shall have a right to have his nonforfeitable interest in such
account as of the effective date of the amendment continue to be determined
under the vesting schedule in effect prior to such amendment rather than under
the new vesting schedule, unless the nonforfeitable interest of such Member in
such account under the Plan, as amended, at any time is not less than such
account interest determined without regard to such amendment.  A Member shall
exercise such right by giving written notice of his exercise thereof to the
Committee within 60 days after the latest of (i) the date he received notice of
such amendment from the Committee, (ii) the effective date of the amendment, or
(iii) the date the amendment is adopted.  Notwithstanding the foregoing
provisions of this Section 7.4, the vested interest of each Member on the
effective date of such amendment shall not be less than his vested interest
under the Plan through the later of the effective date or the date the Plan
amendment is adopted.
 

7.5. Vesting Service.

 
Subject to the provisions of Sections 7.7 and 7.8, for each Plan Year beginning
on or after the Effective Date, a Member shall be credited with Vesting Service
in an amount equal to his aggregate Periods of Service whether or not such
Periods of Service are completed consecutively and regardless of when
completed.  Notwithstanding anything to the contrary in the preceding sentence,
(1) if a Member terminates his Service (at a time other than during a leave of
absence) and subsequently resumes his Service, if his Reemployment Date is
within twelve months of his Severance Date, such Period of Severance shall be
treated as a Period of Service for purposes of this Section, and (2) if a Member
terminates his Service during a leave of absence and subsequently resumes his
Service, if his Reemployment Date is within twelve months of the beginning of
such leave of absence, such Period of Severance shall be treated as a Period of
Service for purposes of the preceding sentence.

--------------------------------------------------------------------------------

7.6. Transfers.

 
Notwithstanding the provisions of Section 7.5, years of Vesting Service credited
to a person shall be subject to the following:
 

(a) Any person who transfers or re-transfers to employment with an Employer as
an Eligible Employee directly from other employment (i) with the Employer in a
capacity other than as an Employee or (ii) with a Controlled Entity, shall be
credited with years of Vesting Service, for such other employment as if such
other employment were employment with an Employer as an Eligible Employee for
the entire period of employment.

 

(b) Any person who transfers from employment with an Employer as an Eligible
Employee directly to other employment (i) with an Employer in a capacity other
than as an Eligible Employee or (ii) with a Controlled Entity, shall be deemed
by such transfer not to lose his credited years of Vesting Service, and shall be
deemed not to retire or otherwise terminate his employment until such time as he
is no longer in the employment of a Controlled Entity, at which time he shall
become entitled to benefits, if he is otherwise eligible therefor under the
provisions of the Plan; provided, however, that up to such time he shall receive
credit for years of Vesting Service for such other employment as if such other
employment were employment with the Employer as an Eligible Employee.

 

7.7. Loss and Reinstatement of Years of Vesting Service.

 
Except as otherwise specifically provided in this Section 7.7, a Member’s years
of Vesting Service to be taken into account in determining his vested interest
in his Retirement Account shall be lost if he retires or if his employment with
an Employer and its Controlled Entities terminates for any other reason and, if
he thereafter returns to employment as an Eligible Employee, he shall be treated
for Plan purposes as a new Eligible Employee.  Notwithstanding the foregoing
provisions, a retired or former Member who returns to employment with an
Employer or a Controlled Entity shall be reinstated with the years of Vesting
Service with which he was credited at the time of his prior retirement or other
termination of employment if:
 

(a) he was eligible for a benefit from his Retirement Account, or he had an
amount greater than zero credited to his Basic Account, his Matching Account, or
his Supplemental Account at the time of his previous retirement or other
termination of employment, or

 

(b) he terminated his employment before satisfying the conditions of eligibility
for a benefit from his Retirement Account, and with no amount then credited to
his Basic Account, his Matching Account, or his Supplemental Account and he is
reemployed by an Employer or a Controlled Entity before he incurs a Period of
Severance that equals or exceeds the greater of five years or his aggregate
Period of Service completed before such Period of Severance.

 
Years of Vesting Service which are reinstated under this Section 7.7 shall be
reinstated in accordance with and subject to all applicable provisions of the
Plan with respect to reemployment.

--------------------------------------------------------------------------------

7.8. Prior Plan Vesting and Forfeitures.

 
A Member or an Inactive Member whose Separate Account includes amounts that were
transferred to the Plan in connection with a plan merger or plan-to-plan
transfer shall be subject to the additional vesting and forfeiture provisions,
if any, as specified in an Addendum.
 

7.9. Finality of Determinations.

 
Notwithstanding anything to the contrary contained in this Article VII, there
shall be no duplication of years of Vesting Service credited to an Employee for
any one period of his employment with an Employer or a Controlled Entity.  All
determinations with respect to the crediting of years of Vesting Service under
the Plan shall be made on the basis of the records of the Employers, and all
determinations so made shall be final and conclusive upon Eligible Employees,
former Eligible Employees, and all other persons claiming a benefit interest
under the Plan.  In addition, the Committee shall have the exclusive
responsibility with respect to determining the amount of Basic, Matching, and
Retirement Contributions, and any adjustment thereto to comply with the terms of
the Plan or the Code.  A determination so made shall be final and conclusive
upon the Employer, all Members, and Beneficiaries.

--------------------------------------------------------------------------------

ARTICLE VIII
WITHDRAWALS WHILE EMPLOYED
 

8.1. Withdrawals Prior to Age 59½.

 
Subject to the provisions in this Section 8.1, a Member or an Inactive Member
who is receiving compensation from a Controlled Entity and who has not attained
age 59½, may:
 

(a) file a written request with the Committee in the form and within the time
period prescribed by the Committee for a withdrawal of an amount credited to his
Separate Accounts attributable to Basic, Rollover, Supplemental and Transferred
Contributions.  Such withdrawal shall be permitted only if (i) the reason for
the withdrawal is to enable the Member to meet an immediate and heavy financial
need which meets the requirements of Section 401(k) of the Code and regulations
thereunder and which cannot be reasonably relieved from other sources, including
but not limited to sources outside the Plan and all other accounts and available
nontaxable loans under the Plan; provided, however, that a Member shall not be
required to take actions that would have the effect of increasing the amount of
the need or to take commercial loans that are not available on reasonable
commercial terms, and (ii) would not exceed the lesser of the balance of such
Separate Accounts or the amount required to meet the need for which the
withdrawal is requested.  The amount required to meet the immediate and heavy
financial need may include any amounts necessary to pay any federal, state, or
local income taxes or penalties reasonably anticipated to result from the
distribution.  If the Committee approves such request, such withdrawal shall be
made from a Member’s Separate Accounts in accordance with procedures established
by the Committee.  A withdrawal shall be deemed to be made on account of an
immediate and heavy financial need of a Member if the withdrawal is for:

 

(1) Expenses for medical care described in Section 213(d) of the Code previously
incurred by the Member, the Member’s spouse, or any dependents of the Member (as
defined in Section 152 of the Code and determined without regard to Section
152(b)(1), (b)(2), or (d)(1)(B) of the Code) or necessary for those persons to
obtain medical care described in Section 213(d) of the Code and not reimbursed
or reimbursable by insurance, determined without regard to whether such expenses
exceed 7.5% of adjusted gross income;

 

(2) Costs directly related to the purchase of a principal residence of the
Member (excluding mortgage payments);

 

(3) Payment of tuition and related educational fees, and room and Board
expenses, for the next twelve months of post-secondary education for the Member
or the Member’s spouse, children, or dependents (as defined in Section 152 of
the Code and determined without regard to Section 152(b)(1), (b)(2), or
(d)(1)(B) of the Code);

 

--------------------------------------------------------------------------------

(4) Payments necessary to prevent the eviction of the Member from his principal
residence or foreclosure on the mortgage of the Member’s principal residence; or

 

(5) Payments for burial or funeral expenses for the Member’s deceased parent,
spouse, children or dependents (as defined in Section 152 of the Code and
without regard to Section 152(d)(1)(B) of the Code);

 

(6) Expenses for the repair of damage to the Member’s principal residence that
would qualify for the casualty deduction under Section 165 of the Code
(determined without regard to whether the loss exceed 10% of the Member’s
adjusted gross income); or

 

(7) Such other financial needs that the Commissioner of Internal Revenue may
deem to be immediate and heavy financial needs through the publication of
revenue rulings, notices, and other documents of general applicability.

 
The above notwithstanding, withdrawals under this Paragraph from a Member’s
Basic Account shall be limited to the sum of the Member’s Basic Contributions to
the Cameron International Corporation Retirement Savings Plan, plus income
allocable thereto and credited to the Member’s Basic Account as of the Valuation
Date coincident with or next preceding December 31, 1988, less any previous
withdrawals of such amounts.
 

(b) file a request with the Committee in the form and within the time period
prescribed by the Committee for a withdrawal of an amount credited to his
Supplemental Account.

 

(c) file a request with the Committee in the form and within the time period
prescribed by the Committee for a withdrawal of his Rollover Contributions
(along with any earnings and net of any losses attributable thereto).

 

8.2. Withdrawals After Age 59½.

 
Subject to the provisions of this Section 8.2, a Member or an Inactive Member
who is receiving compensation from a Controlled Entity and who has attained  at
least age 59½, may file a written request with his Employer in the form and
within the time period prescribed by the Committee for a withdrawal of an amount
credited to his Separate Accounts; provided, however, that such a Member may
request a withdrawal of amounts credited to his Separate Accounts only to the
extent of his vested interest in such amounts, as determined in accordance with
Section 7.2.  A withdrawal made pursuant to this Section 8.2 shall be made from
a Member’s or Inactive Member’s Separate Accounts as elected by such Member or
Inactive Member.

--------------------------------------------------------------------------------

8.3. Form of Withdrawals.

 
All withdrawals made from Separate Accounts invested in the Funds, other than
the Common Stock Fund, shall be in the form of cash.  All withdrawals made from
Separate Accounts invested in the Common Stock Fund shall be in the form of
Common Stock or cash, as elected by the Member; provided, however, that the
value of any fractional shares of Common Stock shall be distributed in the form
of cash.  Any withdrawal hereunder which constitutes an Eligible Rollover
Distribution shall be subject to the direct rollover election described in
Section 10.9.
 

8.4. Withdrawals of Prior Plan Amounts.

 
In addition to all other withdrawal rights available pursuant to this Article
VIII, a Member or an Inactive Member whose Separate Account includes amounts
that were transferred to the Plan in connection with a plan merger or
plan-to-plan transfer and who is receiving Compensation from a Controlled Entity
shall have the additional withdrawal rights, if any, as specified in an
Addendum.
 

8.5. No Restriction from Making Basic Contributions.

 
Notwithstanding anything to the contrary in the Plan, no Member shall be
restricted from making Basic Contributions under the Plan by reason of having
received a withdrawal of amounts credited to his Separate Accounts prior to his
severance from employment with the Company and its Controlled Entities.

--------------------------------------------------------------------------------

ARTICLE IX
LOANS
 

9.1. Eligibility for Loan.

 
Upon application by (1) any Member who (a) is on the United States payroll of
the Employer and (b) is receiving compensation other than severance pay from a
Controlled Entity, or (2) any Member (x) who is a party-in-interest, as that
term is defined in section 3(14) of ERISA, as to the Plan, (y) who is no longer
employed by the Employer, who is a beneficiary of a deceased Member, or who is
an alternate payee under a qualified domestic relations order, as that term is
defined in section 414(p)(8) of the Code, and (z) who retains a balance in his
Separate Account under the Plan (an individual who is eligible to apply for a
loan under this Article being hereinafter referred to as a “Member”), the
Committee may in its discretion direct the Trustee to make a loan or loans to
such Member provided that such Member has not had an outstanding loan from the
Plan for at least one month and provided further that a loan from the Plan to
such Member is not prohibited by applicable law.  Such loans shall be made
pursuant to the provisions of the Plan’s written loan procedure, as adopted and
amended from time to time by the Committee, which procedure is hereby
incorporated by reference as a part of the Plan.
 

9.2. Maximum Loan.

 

(a) A loan to a Member may not exceed 50% of the nonforfeitable balance of such
Member’s Separate Accounts (excluding his Retirement Account).

 

(b) Paragraph (a) above to the contrary notwithstanding, the amount of a loan
made to a Member under this Article shall not exceed an amount equal to the
difference between:

 

(i) The lesser of $50,000 (reduced by the excess, if any, of (A) the highest
outstanding balance of loans from the Plan during the one-year period ending on
the day before the date on which the loan is made over (B) the outstanding
balance of loans from the Plan on the date on which the loan is made) or
one-half of the present value of the Member’s total nonforfeitable accrued
benefit under all qualified plans of the Employer or a Controlled Entity; minus

 

(ii) The total outstanding loan balance of the Member under all other loans from
all qualified plans of the Employer or a Controlled Entity.

 

9.3. Loans from Prior Plan Amounts.

 
In addition to all other loan rights available pursuant to this Article IX, a
Member or an Inactive Member whose Separate Account includes amounts that were
transferred to the Plan in connection with a plan merger or plan-to-plan
transfer and who is receiving Compensation from a Controlled Entity shall have
the additional loan rights, if any, as specified in an Addendum.

--------------------------------------------------------------------------------

ARTICLE X
DISTRIBUTION ON RETIREMENT OR OTHER TERMINATION OF EMPLOYMENT
 

10.1. Eligibility for Distribution.

 
Upon termination of employment with the Controlled Entities, each Member and
Inactive Member shall be entitled to receive the entire interest of his Basic,
Supplemental, Matching, and Rollover/Transfer Accounts and the vested interest
of his Retirement Account, if any, in accordance with his provisions of Sections
10.2 and 10.3.  Notwithstanding the provisions of the Plan regarding
availability of distributions from the Plan upon “termination of employment,” a
Member’s vested interest in his Separate Accounts shall be distributed on
account of the Member’s “severance from employment” as such term is used in
Section 401(k)(2)(B)(i)(I) of the Code.  If a Member’s employment status changes
from that of a common law employee of the Employer to a Leased Employee, such
Participant shall not be deemed to have a “severance from employment” and,
therefore, will not be eligible for a distribution under the Plan as a result of
such employment status change.  Further, a Member’s deemed severance from
employment pursuant to Section 414(u)(12)(B)(i) shall not be a “severance from
employment” for purposes of this Section 10.1, and, therefore, such Member shall
not be eligible for a distribution under the Plan as a result of such deemed
severance.
 

10.2. Distribution of Separate Accounts.

 
Subject to the provisions of Section 10.3, the Committee shall direct the
Trustee to make distribution to a Member or Inactive Member, who becomes
eligible to receive the vested interest of his Separate Accounts pursuant to the
provisions of Section 10.1 in the manner hereinafter set forth.
 

(a) Distributions of $1,000 or Less.  If the value of the vested interest of a
Member or Inactive Member in his Separate Accounts is $1,000 or less (or $5,000
or less in the case of a distribution after a Member’s death), distribution
thereof shall be made to such a Member (or his Beneficiary, as applicable) as
soon as practicable in a single sum payment.

 

(b) Distributions of More than $1,000 But Not More Than $5,000.  If the value of
the vested interest of a Member or Inactive Member in his Separate Accounts is
more than $1,000 but not more than $5,000, such Member may elect to receive
distribution of such Accounts as soon as practicable in a single sum payment at
any time prior to attainment of age 70½; provided, however, distribution after a
Member’s death may be made without consent pursuant to Section 10.2(a) if the
value of the vested interest in his Account(s) is $5,000 or less.  Such election
may be made without the consent of such Member’s spouse, if any.  In the event
of a distribution pursuant to this Section 10.2(b), if the Member does not elect
to have such distribution paid directly to an Eligible Retirement Plan specified
by the Member in a direct rollover in accordance with Section 10.9 or to receive
the distribution directly in accordance with this Section 10.2(b), then the Plan
Administrator will direct the Trustee to pay the distribution in a direct
rollover to an individual retirement plan designated by the Plan Administrator.

 

--------------------------------------------------------------------------------

(c) Distributions of Over $5,000.  If the value of the vested interest of a
Member or Inactive Member in his Separate Accounts is in excess of $5,000 such
Member may elect to receive distribution of his Separate Accounts in a single
sum payment at any time prior to attainment of age 70½.  No less than thirty
days (unless such thirty-day period is waived by an affirmative election in
accordance with applicable Treasury regulations) and no more than 180 days
before the date a Member’s Plan interest is to be distributable to him, the
Committee shall inform the Member of his right to defer the distribution of his
benefit and shall describe the Member’s Eligible Rollover Distribution election
rights pursuant to Section 10.9.  Such information shall also describe for the
Member the consequences of failing to defer the distribution of his Plan
interest.  Notwithstanding the foregoing, no such distribution may be made to a
Member or Inactive Member prior to Retirement Age, unless such Member consents
in writing to such distribution.

 

(d) Disregard of Rollover Contributions for Valuation of Involuntary Cash Outs
in Certain Cases.  For purposes of application of the $5,000 threshold of
Sections 10.2(a), 10.2(b), 10.2(c) and 12.5, the value of a Member’s vested
interest in his Separate Accounts shall be determined without regard to that
portion of such accounts which is attributable to Rollover Contributions (and
earnings allocable thereto) within the meaning of Sections 402(c), 403(a)(4),
403(b)(8), 408(d)(3)(A)(ii) and 457(e)(16) of the Code.  If the value of a
Member’s Separate Accounts as so determined is $5,000 or less, the Member’s
entire nonforfeitable account balance (including amounts attributable to such
Rollover Contributions) shall be distributable pursuant to an election under
Section 10.2(b) or distributed pursuant to Section 10.2(a) or 12.5, as
applicable.

 

10.3. Time and Form of Distribution.

 
Unless the Member or Inactive Member otherwise elects (or is deemed to elect
otherwise because the present value of such Member’s nonforfeitable benefit
exceeds $5,000 and he fails to consent to a distribution while his benefit is
immediately distributable within the  meaning of Treasury Regulations), the
payment of benefits under the Plan to such Member shall begin no later than the
60th day after the close of the Plan Year in which the latest of the following
events occurs:
 

(i) The date on which such Member attains age 65;

 

(ii) The tenth anniversary of the date on which such Member commenced
participation in the Plan; and

 

(iii) The date on which such Member terminates service with the Controlled
entities.

 
All single sum distributions shall be made in cash; provided, however, a Member
(or, if authorized by the Member, his designated beneficiary or legal
representative in the case of a deceased Member), may elect to have the portion
of his Accounts that is then invested in the Common Stock Fund distributed in
whole shares of Common Stock, with any partial shares to be distributed in cash.

--------------------------------------------------------------------------------

10.4. Limitation on Commencement of Distribution.

 
Notwithstanding any provision in the Plan to the contrary, all distributions
required under this Article X shall be determined and made in accordance with
the regulations under Section 401(a)(9) of the Code, including the minimum
distribution incidental benefit requirements of Section 1.401(a)(9)-2 of the
regulations.  Accordingly, the entire interest of a Member or Inactive Member in
his Separate Accounts must be distributed, or must begin to be distributed, no
later than such Member’s Mandatory Distribution Date.  The Mandatory
Distribution Date of a Member or Inactive Member shall be determined as follows:
 

(i) The Mandatory Distribution Date of such a Member who attains age 70½ shall
be the first day of April of the calendar year following the later of (A) the
calendar year in which such Member attains age 70½ or (B) the calendar year in
which such Member terminates his employment with the Employer (provided,
however, that Clause (B) of this sentence shall not apply in the case of a
Member who is a “five-percent Owner” (as defined in section 416 of the Code)
with respect to the Plan Year ending in the calendar year in which such Member
attains age 70½).

 

(ii) The Mandatory Distribution Date of a Member who dies before another
Mandatory Distribution Date shall be (A) if payable to other than the Member’s
spouse, the last day of the one-year period following the death of such Member
or (B) if payable to the Member’s spouse, after the date upon which such Member
would have attained age 70-1/2, unless such surviving spouse dies before
payments commence, in which case the Mandatory Distribution Date may not be
deferred beyond the last day of the one-year period following the death of such
surviving spouse.

 
Minimum distributions shall be determined in accordance with Section 10.12.
 

10.5. Restriction on Alienation.

 
Except as provided in Sections 401(a)(13)(B) and 414(p) of the Code relating to
qualified domestic relations orders, no benefit under the Plan at any time shall
be subject in any manner to anticipation, alienation, assignment (either at law
or in equity), encumbrance, garnishment, levy, execution, or other legal or
equitable process.  No person shall have power in any manner to anticipate,
transfer, assign (either at law or in equity), alienate, or subject to
attachment, garnishment, levy, execution, or other legal or equitable process,
or in any way encumber his benefits under the Plan, or any part thereof, and any
attempt to do so shall be void.
 

10.6. Payments to Incompetents or Minors.

 
In the event that it shall be found that any individual to whom an amount is
payable hereunder is incapable of attending to his financial affairs because of
any mental or physical condition, including the infirmities of advanced age, or
is a minor, such amount (unless prior claim therefor shall have been made a duly
qualified guardian or other legal representative) may, in the discretion of the
Committee, be paid to a duly appointed guardian or to another person for the use
or benefit of the individual found incapable of attending to his financial
affairs or in satisfaction of legal obligations incurred by or on behalf of such
individual.  The Trustee shall make such payment only upon receipt of written
instructions to such effect from the Committee.  Any such payment shall be
charged to the Separate Accounts from which any such payment would otherwise
have been paid to the individual found to be a minor or incapable of attending
to his financial affairs and shall be a complete discharge or any liability
therefor under the Plan.

--------------------------------------------------------------------------------

10.7. Commercial Annuities.

 
In any case where a benefit payable under the Plan is to be paid in the form of
a commercial annuity, a commercial annuity contract shall be purchased and
distributed to the Member, Inactive Member, or Beneficiary, as the case may be. 
Upon the distribution of any such contract, the Plan shall have no further
liability with respect to the amount used to purchase the annuity contract and
the company issuing such contract shall be solely responsible to the recipient
of the contract for the annuity payments thereunder.  All certificates for
commercial annuity benefits shall be non-transferable, and no benefit thereunder
may be sold, assigned, discounted, or pledged.  Any commercial annuity purchased
under the Plan shall contain such terms and provisions as may be necessary to
satisfy the requirements under the Plan.
 

10.8. Actuarial Equivalency.

 
With respect to any benefit payment pursuant to the Plan, whichever form of
payment is selected, the value of such benefit shall be the actuarial equivalent
of the value of the vested balance of the Separate Accounts to which the
particular Member, Inactive Member, or Beneficiary, as the case may be, is
entitled.
 

10.9. Eligible Rollover Distributions.

 
Each Member and Beneficiary who receives an Eligible Rollover Distribution may
elect in the time and in a manner prescribed by the Committee to have all or any
portion of such Eligible Rollover Distribution transferred to an Eligible
Retirement Plan; provided, however, that only one such transfer may be made with
respect to an Eligible Rollover distribution to an Eligible Retirement Plan. 
Notwithstanding the foregoing, the Member may elect, after receiving the notice
required under Section 402(f) of the Code, to receive such Eligible Rollover
Distribution prior to the expiration of the 30-day period beginning on the date
such Member is issued such notice; provided that the Member or Beneficiary is
permitted to consider his decision for at least 30 days and is advised of such
right in writing.
 

10.10. Deferral of Payments.

 
Subject to the provisions of Section 10.4, but notwithstanding the provisions of
any other Section of the Plan to the contrary, a Member whose Plan interest is
determined to have a present value more than $1,000 (or more than $5,000 in the
case of a deceased Member) shall not receive payment of such interest prior to
the later of normal Retirement Age or age 62, unless consented to by the Member
in writing.

--------------------------------------------------------------------------------

10.11. Lost or Missing Members or Beneficiaries.

 
In the case of a benefit payable on behalf of a Member, if the Committee is
unable to locate the Member or beneficiary to whom such benefit is payable, upon
the Committee’s determination thereof, such benefit shall be forfeited. 
Notwithstanding the foregoing, if subsequent to any such forfeiture the Member
or beneficiary to whom such benefit is payable makes a valid claim for such
benefit, such forfeited benefit shall be restored to the Plan in the manner
provided in Section 7.3.
 

10.12. Minimum Distribution Requirements.

 

(a) The provisions of this Section 10.12 will take precedence over any
inconsistent provisions of the Plan.

 

(b) All distributions required under this Section 10.12 will be determined and
made in accordance with the Treasury regulations under Section 401(a)(9) of the
Code.

 

(c) Notwithstanding the other provisions of this Section 10.12, distributions
may be made under a designation made before January 1, 1984, in accordance with
Section 242(b)(2) of the Tax Equity and Fiscal Responsibility Act (TEFRA) and
the provisions of the Plan that relate to Section 242(b)(2) of TEFRA.

 

(d) The Member’s entire interest will be distributed, or begin to be
distributed, to the Member no later than the Member’s Required Beginning Date. 
If the Member dies before distributions begin, the Member’s entire interest will
be distributed, or begin to be distributed, no later than as follows:

 

(1) If the Member’s surviving spouse is the Member’s sole Designated
Beneficiary, then distributions to the surviving spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
Member died, or by December 31 of the calendar year in which the Member would
have attained age 70½, if later.

 

(2) If the Member’s surviving spouse is not the Member’s sole Designated
Beneficiary, then distributions to the Designated Beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Member died.

 

(3) If there is no Designated Beneficiary as of September 30 of the year
following the year of the Member’s death, the Member’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Member’s death.

 

(4) If the Member’s surviving spouse is the Member’s sole Designated Beneficiary
and the surviving spouse dies after the Member but before distributions to the
surviving spouse begin, this Paragraph (disregarding item (1) above), will apply
as if the surviving spouse were the Member.

 

--------------------------------------------------------------------------------

For purposes of this Paragraph (d) and Paragraph (f) below, unless item (4)
above applies, distributions are considered to begin on the Member’s Required
Beginning Date. If item (4) above applies, distributions are considered to begin
on the date distributions are required to begin to the surviving spouse under
item (1) above. If distributions under an annuity purchased from an insurance
company irrevocably commence to the Member before the Member’s Required
Beginning Date (or to the Member’s surviving spouse before the date
distributions are required to begin to the surviving spouse under item (1)
above), the date distributions are considered to begin is the date distributions
actually commence.  Unless the Member’s interest is distributed in the form of
an annuity purchased from an insurance company or in a single sum on or before
the Required Beginning Date, as of the first Distribution Calendar Year
distributions will be made in accordance with Paragraphs (e) and (f) of this
Section 10.12, whichever is applicable. If the Member’s interest is distributed
in the form of an annuity purchased from an insurance company, distributions
thereunder will be made in accordance with the requirements of Section 401(a)(9)
of the Code and the Treasury regulations.
 

(e) During the Member’s lifetime, the minimum amount that will be distributed
for each Distribution Calendar Year is the lesser of:

 

(1) the quotient obtained by dividing the Member’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations, using the Member’s age as of the
Member’s birthday in the Distribution Calendar Year; or

 

(2) if the Member’s sole Designated Beneficiary for the Distribution Calendar
Year is the Member’s spouse, the quotient obtained by dividing the Member’s
Account Balance by the number in the Joint and Last Survivor Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations, using the Member’s and
spouse’s attained ages as of the Member’s and spouse’s birthdays in the
Distribution Calendar Year.

 
Required minimum distributions will be determined under this Paragraph (e)
beginning with the first Distribution Calendar Year and up to and including the
Distribution Calendar Year that includes the Member’s date of death.
 

(f) If the Member dies on or after the date distributions begin and there is a
Designated Beneficiary, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Member’s death is the quotient
obtained by dividing the Member’s Account Balance by the longer of the remaining
Life Expectancy of the Member or the remaining Life Expectancy of the Member’s
Designated Beneficiary, determined as follows:

 

(1) The Member’s remaining Life Expectancy is calculated using the age of the
Member in the year of death, reduced by one for each subsequent year.

 

--------------------------------------------------------------------------------

(2) If the Member’s surviving spouse is the Member’s sole Designated
Beneficiary, the remaining Life Expectancy of the surviving spouse is calculated
for each Distribution Calendar Year after the year of the Member’s death using
the surviving spouse’s age as of the spouse’s birthday in that year.  For
Distribution Calendar Years after the year of the surviving spouse’s death, the
remaining Life Expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

 

(3) If the Member’s surviving spouse is not the Member’s sole Designated
Beneficiary, the Designated Beneficiary’s remaining Life Expectancy is
calculated using the age of the Designated Beneficiary in the year following the
year of the Member’s death, reduced by one for each subsequent year.

 
If the Member dies on or after the date distributions begin and there is no
Designated Beneficiary as of September 30 of the year after the year of the
Member’s death, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Member’s death is the quotient
obtained by dividing the Member’s Account Balance by the Member’s remaining Life
Expectancy calculated using the age of the Member in the year of death, reduced
by one for each subsequent year.
 

(g) If the Member dies before the date distributions begin and there is a
Designated Beneficiary, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Member’s death is the quotient
obtained by dividing the Member’s Account Balance by the remaining Life
Expectancy of the Member’s Designated Beneficiary, determined as provided in
item (1), (2) or (3) of Paragraph (f), whichever is applicable.  If the Member
dies before the date distributions begin and there is no Designated Beneficiary
as of September 30 of the year following the year of the Member’s death,
distribution of the Member’s entire interest will be completed by December 31 of
the calendar year containing the fifth anniversary of the Member’s death.  If
the Member dies before the date distributions begin, the Member’s surviving
spouse is the Member’s sole Designated Beneficiary, and the surviving spouse
dies before distributions are required to begin to the surviving spouse under
item (1) of Paragraph (d), this Paragraph (g) will apply as if the surviving
spouse were the Member.  Notwithstanding the foregoing, if the Member dies
before distributions begin and there is a Designated Beneficiary, distribution
to the Designated Beneficiary is not required to begin by the date specified in
Paragraph (d) above but the Member’s entire interest will be distributed to the
Designated Beneficiary by December 31 of the calendar year containing the fifth
anniversary of the Member’s death. If the Member’s surviving spouse is the
Member’s sole Designated Beneficiary and the surviving spouse dies after the
Member but before distributions to either the Member or the surviving spouse
begin, this Paragraph will apply as if the surviving spouse were the Member.

 

--------------------------------------------------------------------------------

(h) For purposes of this Section 10.12, the following terms and phrases shall
have these respective meanings:

 

(1) Designated Beneficiary:  The individual who is designated as a Member’s
beneficiary under Section 11.1 of the Plan and is a Designated Beneficiary under
Section 401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the Treasury
regulations.

 

(2) Distribution Calendar Year:  A calendar year for which a minimum
distribution is required. For distributions beginning before the Member’s death,
the first Distribution Calendar Year is the calendar year immediately preceding
the calendar year which contains the Member’s Required Beginning Date. For
distributions beginning after the Member’s death, the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
under Paragraph (d).  The required minimum distribution for the Member’s first
Distribution Calendar Year will be made on or before the Member’s Required
Beginning Date. The required minimum distribution for other Distribution
Calendar Years, including the required minimum distribution for the Distribution
Calendar Year in which the Member’s Required Beginning Date occurs, will be made
on or before December 31 of that Distribution Calendar Year.

 

(3) Life Expectancy.  Life Expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.

 

(4) Member’s Account Balance.  The balance in a Member’s Separate Accounts as of
the last Valuation Date in the calendar year immediately preceding the
Distribution Calendar Year (valuation calendar year) increased by the amount of
any contributions made and allocated or forfeitures allocated to the Member’s
Accounts as of dates in the valuation calendar year after the Valuation Date and
decreased by distributions made in the valuation calendar year after the
Valuation Date. A Member’s Account Balance for the valuation calendar year
includes any amounts rolled over or transferred to the Plan either in the
valuation calendar year or in the Distribution Calendar Year if distributed or
transferred in the valuation calendar year.

 

(5) Requiring Beginning Date.  With respect to a Member or beneficiary, the date
described in Section 10.4 of the Plan.

 

10.13. Distribution Rules for Prior Plan Amounts.

 
A Member or Inactive Member who has terminated employment with the Controlled
Entities and whose Separate Account includes amounts that were transferred to
the Plan in connection with a plan merger or plan-to-plan transfer, such amounts
shall be subject to the distribution provisions of Sections 10.2 and 10.3,
except as may be otherwise specified for any such amounts in an Addendum.

--------------------------------------------------------------------------------

ARTICLE XI
BENEFICIARIES AND DEATH BENEFITS
 

11.1. Designation of Beneficiary.

 
In the event of the death of a Member or Inactive Member prior to distribution
in full of his interest under the Plan, the spouse, if any, of such Member shall
be his Beneficiary and receive distribution of his remaining interest in
accordance with the provisions of Section 11.4; provided, however, that a Member
or Inactive Member, may designate a person or persons other than his spouse as
his Beneficiary if the requirements of Section 11.3 are met.
 

11.2. Beneficiary in the Absence of Designated Beneficiary.

 
If a Member or Inactive Member who dies does not have a surviving spouse and if
no Beneficiary has been designated pursuant to the provisions of Section 11.1,
or if no Beneficiary survives such Member, then the Beneficiary shall be the
estate of such Member.  If any Beneficiary designated pursuant to Section 11.1
dies after becoming entitled to receive distribution hereunder and before such
distributions are made in full, and if no other person or persons have been
designated to receive the balance of such distributions upon the happening of
such contingency, the estate of such deceased Beneficiary shall become the
Beneficiary as to such balance.
 

11.3. Spousal Consent to Beneficiary Designation.

 
An election to designate a Beneficiary other than the spouse of such Member or
Inactive Member shall not be effective unless (A) such spouse has consented
thereto in writing and such consent (i) acknowledges the effect of such
election, (ii) either consents to the specific designated beneficiary (which
designation may not be subsequently changed by the Member or Inactive Member
without spousal consent) or expressly permits such designation by the Member or
Inactive Member without the requirement of further consent by the spouse, and
(iii) is witnessed by a Plan representative (other than the Member, or Inactive
Member, as applicable) or a notary public, or (B) the consent of such spouse
cannot be obtained because the spouse cannot be located or because of other
circumstances described by applicable Treasury regulations.  Any such consent by
such spouse shall be irrevocable.
 

11.4. Death Benefits.

 
In the event of the death of a Member or Inactive Member prior to distribution
in full of his interest in the Plan, the Beneficiary of such Member shall
receive distribution of such Member’s remaining interest in his Separate
Accounts in a single sum to such Member’s Beneficiary.
 

11.5. Beneficiaries and Death Benefits for Prior Plan Amounts.

 
Upon the death of a Member or Inactive Member whose Separate Account includes
amounts that were transferred to the Plan in connection with a plan merger or a
plan-to-plan transfer, such amounts shall be subject to the beneficiaries and
death benefit provisions of Sections 11.1, 11.2, 11.3 and 11.4, except as may be
otherwise specified for any such amounts in an Addendum.

--------------------------------------------------------------------------------

ARTICLE XII
ADMINISTRATION
 

12.1. Plan Administrator.

 
For purposes of ERISA, the Committee shall be the Plan Administrator and, as
such, shall be responsible for the compliance of the Plan with the reporting and
disclosure provisions of ERISA.
 

12.2. Authority of the Committee.

 
The Committee shall have all the powers and authority expressly conferred upon
it herein and, further, shall have the sole right, in its discretion, to
interpret and construe the Plan, and to determine any disputes arising
thereunder, subject to the provisions of Section 7.9.  In exercising such powers
and authority, the Committee at all times shall exercise good faith, apply
standards of uniform application, and refrain from arbitrary action.  Any
decision of the Committee in such exercise of its powers, authorities and duties
shall be final and binding upon all affected parties.  The Committee may employ
such attorneys, agents, and accountants as it may deem necessary or advisable to
assist it in carrying out its duties hereunder.  The Committee shall be a “named
fiduciary” as that term is defined in Section 402(a)(2) of ERISA.  The Committee
may:
 

(a) allocate any of the powers, authorities, or responsibilities for the
operation and administration of the Plan, which are retained by it or granted to
it by this Article XII, to the Trustee; and

 

(b) designate a person or persons other than itself to carry out any of such
powers, authorities, or responsibilities;

provided, however, that no powers, authorities, or responsibilities of the
Trustee shall be subject to the provisions of paragraph (b) of this Section
12.2; and provided further, that no allocation or delegation by the Committee of
any of its powers, authorities, or responsibilities to the Trustee shall become
effective unless such allocation or delegation first shall be accepted by the
Trustee in a writing signed by it and delivered to the Committee.
 
To prevent any two parties to the Plan from being deemed co-fiduciaries with
respect to any particular function, both the Plan and the Trust Agreement are
intended, and should be construed, to allocate to each party to the Plan or the
Trust Agreement, as applicable, only those specific powers, duties,
responsibilities, and obligations as are specifically granted to it under the
Plan or Trust.  The Plan is intended to allocate to each named fiduciary the
individual responsibility for proper execution of the functions assigned to it,
and none of such responsibilities or any other responsibility shall be shared by
two or more of such named fiduciaries unless such sharing is provided for by a
specific provision of the Plan or Trust.

--------------------------------------------------------------------------------

12.3. Action of the Committee.

 
Any act authorized, permitted, or required to be taken by the Committee under
the Plan, which has not been delegated in accordance with Section 12.2, may be
taken by a majority of the members of the Committee, either by vote at a
meeting, or in writing without a meeting.  All notices, advices, directions,
certifications, approvals, and instructions required or authorized to  be given
by the Committee under the Plan shall be in writing and signed by either (i) a
majority of the members of the Committee, or by such member or members as may be
designated by an instrument in writing, signed by all the members thereof, as
having authority to execute such documents on its behalf, or (ii) a person who
becomes authorized to act for the Committee in accordance with the provisions of
paragraph (b) of Section 12.2.  Subject to the provisions of Section 12.4, any
action taken by the Committee which is authorized, permitted, or required under
the Plan shall be final and binding upon the Company and the Trustees, all
persons who have or who claim an interest under the Plan, and all third parties
dealing with any Trustee or the Company.
 

12.4. Claims Review Procedure.

 
Claims for Plan benefits and reviews of Plan benefit claims which have been
denied or modified will be processed in accordance with the written Plan claims
procedures established by the Committee, which procedures are hereby
incorporated by reference as a part of the Plan and may be amended from time to
time by the Committee.
 

12.5. Qualified Domestic Relations Orders.

 
Except as otherwise provided with respect to “qualified domestic relations
orders” and certain judgments and settlements pursuant to section 206(d) of the
Act and sections 401(a)(13) and 414(p) of the Code, and, except as otherwise
provided under other applicable law, no right or interest of any kind in any
benefit shall be transferable or assignable by any Member or any beneficiary or
be subject to anticipation, adjustment, alienation, encumbrance, garnishment,
attachment, execution, or levy of any kind.  Plan provisions to the contrary
notwithstanding, the Plan shall comply with the terms and provisions of any
“qualified domestic relations order,” including an order that requires
distributions to an alternate payee prior to a Member’s “earliest retirement
age” as such term is defined in section 206(d)(3)(E)(ii) of the Act and section
414(p)(4)(B) of the Code, and the Committee shall establish appropriate
procedures to effect the same.  In the event that the total value of an amount
directed to be paid pursuant to a qualified domestic relations order is not in
excess of $5,000, such amount shall be paid to the recipient or recipients
identified in such order in one lump sum payment as soon as practicable after
such order has been determined to be a qualified domestic relations order.
 

12.6. Indemnification.

 
In addition to whatever rights of indemnification the members of the Executive
Committee, members of the Committee, or any other person or persons (other than
the Trustees or individuals, other than members of the Executive Committee, who
are not employed by the Company or its affiliates) to whom any power, authority,
or responsibility of the Company is allocated or delegated pursuant to paragraph
(b) of Section 12.2, may be entitled under the Master Formation Agreement of the
Company, under the Employee Matters Agreement relating to the Company, under any
provision of law, or under any other agreement, the Company shall satisfy such
liability actually and reasonably incurred by any such member or such other
person or persons, including expenses, attorneys’ fees, judgments, fines, and
amounts paid in settlement, in connection with any threatened, pending, or
completed action, suit, or proceeding which is related to the exercise, or
failure to exercise, by such member or such other person or persons of any of
the powers, authorities, responsibilities, or discretion of the Company or the
Committee as provided under the Plan and the Trust Agreement, or reasonably
believed by such member or such other person or persons to be provided
thereunder, and any action taken by such member or such other person or persons
in connection therewith.

--------------------------------------------------------------------------------

12.7. Temporary Restrictions.

 
In order to ensure an orderly transition in the transfer of assets to the Trust
from another trust fund maintained under the Plan or from the trust fund of a
plan that is merging into the Plan or transferring assets to the Plan or to
ensure an orderly transition of recordkeeping, valuation, or other
administrative activities from one service provider to another service provider,
the Committee may, in its discretion, temporarily prohibit or restrict
withdrawals, loans, changes to contribution elections, changes of investment
designation of future contributions, transfers of amounts from one Fund to
another Fund, or such other activity as the Committee deems appropriate,
provided that any such temporary cessation or restriction of such activity shall
be in compliance with all applicable law and the Committee shall have provided
to Members, Inactive Members, their beneficiaries, and alternate payees the
notices and information required to be provided with respect to such temporary
cessation or restriction of such activity by applicable law and regulations.
 
ARTICLE XIII
AMENDMENT AND TERMINATION
 

13.1. Amendment.

 
Subject to the provisions of Section 13.2, the Company may at any time and from
time to time, amend the Plan.  Further, the Committee may amend the Plan at any
time and from time to time, with any such Committee amendment action being
exercised in a settlor capacity, provided that:  (a) any amendment to the Plan
that substantially and materially increases the benefits of officers or
directors of the Company shall require the prior approval of the Executive
Committee or the committee of the Executive Committee (if any) to which the duty
of general oversight has been delegated by the Executive Committee, and
(b) notwithstanding anything to the contrary herein, the Committee shall have no
authority to amend or modify the Plan’s design or operation as it relates to the
offering of the Common Stock Fund and the composition of the Common Stock Fund
and the Committee shall have no authority to eliminate or restrict the inclusion
of the Common Stock Fund under the Plan or to review or approve any assets in
which the Common Stock Fund is invested.
 

13.2. Limitation of Amendment.

 
The Company shall make no amendment to the Plan which shall result in the
forfeiture or reduction of the interest of any Member, Inactive Member,
Beneficiary, or person claiming under or through any one or more of them
pursuant to the Plan; provided, however, that nothing herein contained shall
restrict the right to amend the provisions hereof relating to the administration
of the Plan and Trust.  Moreover, no amendment shall be made hereunder which
shall permit any part of the Trust property to revert to any Employer or be used
for or be diverted to purposes other than the exclusive benefit of Members,
Inactive Members, Beneficiaries, and persons claiming under or through them
pursuant to the Plan.
 

13.3. Termination.

 
The Company reserves the right, by action of its Executive Committee, to
terminate the Plan as to all Employers at any time.  The Plan shall terminate
automatically if there shall be a complete discontinuance of contributions
hereunder by all Employers.  In the event of the termination of the Plan,
written notice thereof shall be given to all Members and Beneficiaries having an
interest under the Plan, and to the Trustee.  Upon any such termination of the
Plan, the Trustee and the Company shall take the following actions for the
benefit of Members and Beneficiaries:
 

(a) As of the termination date, the Trustee shall value the Funds hereunder and
the Committee shall adjust all accounts accordingly.  The termination date shall
become a Valuation Date.  In determining the net worth of the Funds hereunder,
the Trustee shall include as a liability such amounts as in the Committee’s
judgment shall be necessary to pay all expenses in connection with the
termination of the Trust and the liquidation and distribution of the Trust
property, as well as other expenses, whether or not accrued, and shall include
as an asset all accrued income.

--------------------------------------------------------------------------------

(b) The Trustee, upon instructions from the Committee, shall then segregate and
distribute an amount equal to the entire interest of each Member, Inactive
Member, and Beneficiary in the Funds to  or for the benefit of each Member,
Inactive Member, or Beneficiary in accordance with the provisions of Sections
10.2 and 10.3.

 
Notwithstanding anything to the contrary contained in the Plan, upon any such
Plan termination or discontinuance of contributions by the Employers, the
interest of each Member, Inactive Member, and Beneficiary shall become fully
vested and nonforfeitable; and, if there is a partial termination of the Plan,
the interest of each Member, Inactive Member, and Beneficiary who is affected by
such partial termination shall become fully vested and nonforfeitable.
 

13.4. Withdrawal of an Employer.

 
An Employer other than the Company may, by action of its board of directors or
non-corporate counterpart, withdraw from the Plan, such withdrawal to be
effective upon notice in writing to the Company (the effective date of such
withdrawal being hereinafter referred to as the “withdrawal date”), and shall
thereupon cease to be an Employer for all purposes of the Plan.  An Employer
shall be deemed automatically to withdraw from the Plan in the event of its
complete discontinuance of contributions, or in the event it ceases to be a
Controlled Entity.
 

13.5. Reorganization.

 
The merger, consolidation, or liquidation of the Company or any Employer with or
into the Company or any other Employer shall not constitute a termination of the
Plan as to the Company or such Employer.

--------------------------------------------------------------------------------

ARTICLE XIV
ADOPTION BY AFFILIATES:  EXTENSION
TO NEW BUSINESS OPERATIONS
 
Any Affiliate of the Company which at the time is not an Employer may, with the
consent of the Committee, adopt the Plan and become an Employer hereunder by
causing an appropriate written instrument evidencing such adoption to be
executed pursuant to the authority of its board of directors or non-corporate
counterpart and to be filed with the Company.
 


ARTICLE XV
MISCELLANEOUS PROVISIONS
 

15.1. No Commitment as to Employment.

 
Nothing herein contained shall be construed as a commitment or agreement upon
the part of any Employee hereunder to continue his employment with an Employer,
and nothing  herein contained shall be construed as a commitment on the part of
any Employer to continue the employment or rate of compensation of any Employee
hereunder for any period.
 

15.2. Benefits.

 
Nothing in the Plan shall be construed to confer any right or claim upon any
person other than the parties hereto, Members and Beneficiaries.
 

15.3. No Guarantees.

 
None of the Company, any other participating Employer, the Committee, the
Executive Committee or the Trustee guarantees the Trust from loss or
depreciation, nor the payment of any amount which may become due to any person
hereunder.  All benefits payable under the Plan shall be paid or provided for
solely from the Plan assets and none of the Company, any other participating
Employer, the Committee, the Executive Committee or the Trustee assumes any
liability or responsibility for the adequacy thereof.
 

15.4. Exclusive Benefit.

 
No part of the Plan assets shall be used for any purpose other than the
exclusive purpose of providing benefits which Members and Beneficiaries are
entitled to under the Plan, and for the purpose of defraying the reasonable
expenses of administering the Plan.
 

15.5. Duty to Furnish Information.

 
Each of the Employers, the Company, the Committee or the Trustee shall furnish
to any of the others any documents, reports, returns, statements, or other
information that any other reasonably deems necessary to perform its duties
imposed hereunder or otherwise imposed by law.
 

15.6. Merger, Consolidation, or Transfer of Plan Assets.

 
The Plan shall not be merged or consolidated with any other plan, nor shall any
of its assets or liabilities be transferred to another plan, unless, immediately
after such merger, consolidation, or transfer of assets or liabilities, each
Member, Inactive Member, and Beneficiary in the Plan would receive a benefit
under the Plan which is at least equal to the benefit he would have received
immediately prior to such merger, consolidation, or transfer of assets or
liabilities (assuming in each instance that the Plan had then terminated). 
Further, this Plan and Trust may not transfer its assets or liabilities to any
other plan, unless the Plan Administrator reasonably concludes that such other
plan provides that the transferred amounts may not be distributed before the
times specified in Treasury regulation section 1.401(k)-1(d).

--------------------------------------------------------------------------------

15.7. Return of Contributions to Employers.

 
Notwithstanding any other provision of the Plan to the contrary, Basic, Matching
and Retirement Contributions are contingent upon the deductibility of such
contributions under Section 404 of the Code.  In the event a Basic, Matching or
Retirement Contribution (or any portion thereof) is made under a mistake of
fact, such a contribution shall be returned to the Employers within one year
after the payment of the contribution.  Since Basic, Matching and Retirement
Contributions (or any portion thereof) are conditioned upon the deductibility of
the contribution under Section 404 of the Code as set forth above, in the event
such deduction is disallowed, any such contribution shall be returned to the
Employers within one year after the disallowance of the deduction.
 

15.8. Addenda.

 
In the event that it is deemed necessary to accommodate any transition of
coverage under other benefit plans to coverage under the Plan with respect to
certain groups of Employees, an Addendum setting forth special overriding
provisions applicable to such Employees may be added to the Plan.  Each Addendum
shall for all purposes constitute a part of the Plan and in the event of
conflict with any other provision of the Plan, shall control.  The provisions of
the Plan, together with the provisions specified in each Addendum shall
constitute the terms of the Plan applicable to the Employees specified in the
Addendum.
 

15.9. Validity of Agreement.

 
Except as provided under federal law, the provisions of the Plan shall be
governed by and construed in accordance with the laws of the State of Texas.
 

15.10. Uniformed Services Employment and Reemployment Rights Act Requirements.

 

(a) Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to Qualified Military Service will be
provided in accordance with Code Section 414(u) and this Section 15.10. 
Specifically, as required by Code Section 414(u)(8), a Member will be treated as
not having incurred a break in Service because of his period of Qualified
Military Service, the Member’s Qualified Military Service will be treated as
Service under the Plan for vesting and contribution purposes and the Member will
be permitted to make up any Basic Contributions he would have otherwise been
eligible to make during the period of Qualified Military Service.

 

(b) If a Member’s death occurs while performing Qualified Military Service,
then, provided such Member was entitled to reemployment rights with respect to
the Employer under Code section 414(u) as of the date of his death, the Member’s
beneficiary or beneficiaries shall be entitled to any benefits (other than
benefit accruals relating to the period of Qualified Military Service) that
would be provided under the Plan if the Member had resumed and then terminated
his Service on account of death, in compliance with Code section 401(a)(37) and
the Treasury regulations and guidance issued by the Internal Revenue Service
thereunder.

 

--------------------------------------------------------------------------------

(c) If an individual is paid remuneration by an Employer that constitutes a
“differential wage payment” within the meaning of Code Section 3401(h)(2), then
such individual shall be treated as an Employee of the Employer making the
payment.

 

(d) No Member or beneficiary shall be entitled to any continued employer
contributions under Code Section 414(u)(9) (as enacted under section 104(b) of
the Heroes Earnings Assistance and Relief Tax Act of 2008) by reason of
incurring a death or disability during a period of Qualified Military Service.

 

15.11. Plan Administration Communications and Systems.

 
The Committee may establish telephone and/or electronic media systems and
procedures (including on-line mechanisms) for purposes of effecting Plan
communications and Plan administration operations.  To the extent that any such
telephone and/or electronic media systems and procedures are established by the
Committee, references in the Plan suggesting that other systems or procedures
would be used for purposes of effecting a given Plan communication or Plan
administration operation shall be superseded and reference to the telephone or
electronic media system or procedure which was effected, as communicated to
Participating Employees, shall be deemed substituted therefor.
 
ARTICLE XVI
SECTION 415 LIMITATIONS
 

16.1. Application.

 
The provisions set forth in this Article XVI are intended solely to comply with
the requirements of Section 415 of the Code, as amended, and shall be
interpreted, applied, and if and to the extent necessary, deemed modified
without further formal language so as to satisfy solely the minimum requirements
of said Section.  For such purposes, the limitations of Section 415 of the Code
and the Treasury regulations promulgated thereunder, as amended from time to
time, are hereby incorporated by reference and made part hereof as though fully
set forth herein, but shall be applied only to particular Plan benefits in
accordance with the provisions of this Article XVI, to the extent such
provisions are not consistent with Section 415 of the Code and such Treasury
regulations.  If there is any discrepancy between the provisions in this Article
XVI and the provisions of Section 415 of the Code and such Treasury regulations,
such discrepancy shall be resolved in such a way as to give full effect to the
provisions of Section 415 of the Code and such Treasury regulations.  This
Article shall also include reference to the applicable provisions of any
successor regulation promulgated under Section 415 of the Code.
 

16.2. Section 415 Definitions.

 
For purposes of this Article XVI, the following terms and phrases shall have
these respective meanings:
 

(a) “Annual Additions” of a Member for any Limitation Year shall mean all
amounts that are annual additions (as defined under Treasury Regulation
§ 1.415(c)-1(b)), including, without limitation, the Basic Contributions,
Matching Contributions, Retirement Contributions and forfeitures, if any,
allocated to such Member’s Separate Accounts for such year.

 

(b) “415 Compensation” of a Member for any Limitation Year shall mean the total
of all amounts of compensation (within the meaning of Treasury Regulation §
1.415(c)-2(d)(4)), paid by the Employer to or for the benefit of a Member in
such Limitation Year, including all compensation for services rendered or labor
performed for the Employer which are required to be reported on the Member’s
federal income tax withholding statement or statements (Form W-2 or its
subsequent equivalent), plus amounts that would be so reported but for an
election under Section(s) 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or
457(b) of the Code.  The 415 Compensation of a Member for any Limitation Year
shall include payments of regular compensation for services during the Member’s
regular working hours, compensation for services outside the Member’s regular
working hours (such as overtime or shift differential), commissions, bonuses, or
other similar payments that are paid to the Member following his Severance Date
but which would have been paid to the Member prior to such date if he had
continued in employment with the Employer, provided that such payments are paid
by the later of two and one-half  months following the Member’s Severance Date
or the end of the Limitation Year that includes the Severance Date.  The 415
Compensation of any Member taken into account for purposes of the Plan shall be
limited to $255,000 for any Plan Year with such limitation to be adjusted
automatically to reflect any amendments to Section 401(a)(17) of the Code and
any cost-of-living increases authorized by Section 401(a)(17) of the Code and
prorated for a Plan Year of less than twelve months and to the extent otherwise
required by applicable law.  415 Compensation shall also include “differential
wage payments,” as defined in Section 3401(h) of the Code.

 

--------------------------------------------------------------------------------

(c) “Limitation Year” shall mean the calendar year.

 

(d) “Maximum Annual Additions” of a Member for any Limitation Year shall mean
the lesser of (a) $51,000 (with such amount to be adjusted automatically to
reflect any cost-of-living adjustment authorized by Section 415(d) of the Code
and Treasury Regulation § 1.415(d)-1(b)) or (b) 100% of such Member’s 415
Compensation during such Limitation Year, as determined in accordance with the
requirements of Treasury Regulation § 1.415(c)-2.

 

16.3. Limitations.

 
Contrary Plan provisions notwithstanding, in no event shall the Annual Additions
credited to a Member’s Separate Accounts for any Limitation Year exceed the
Maximum Annual Additions for such Member for such year.
 

16.4. Multiple Plans.

 
For purposes of determining whether the Annual Additions under this Plan exceed
the limitations herein provided, all defined contribution plans of the Employer
are to be treated as one defined contribution plan.  In addition, all defined
contribution plans of Controlled Entities shall be aggregated for this purpose. 
For purposes of this Article XVI only, a “Controlled Entity” shall be determined
in accordance with Treasury Regulation § 1.415(a)-1(f)(1).  If the Annual
Additions credited to a Member’s Separate Accounts for any Limitation Year under
this Plan plus the additions credited on his behalf under other defined
contribution plans required to be aggregated pursuant to this Section would
exceed the Maximum Annual Additions for such Member for such Limitation Year,
the Annual Additions this Plan and under such other plans shall be reduced on a
pro rata basis and allocated, reallocated, or returned in accordance with the
provisions of applicable law.
 

16.5. Contribution Adjustments.

 
If the limitations set forth in this Article XVI with respect to Annual
Additions credited to a Member’s Separate Accounts under this Plan would not
otherwise be met for any Limitation Year, the Basic Contributions elections of
affected Members may be reduced by the Employer on a temporary and prospective
basis in such manner as the Employer shall determine; provided, however, that no
such reduction shall be effected in a way that adversely affects the catch-up
contribution rights of such Members.

--------------------------------------------------------------------------------

ARTICLE XVII
TOP-HEAVY PLAN RULES
 

17.1. Application.

 
For any Plan Year in which the Plan is a Top-Heavy Plan (as defined in Section
17.2), the provisions set forth in this Article XVII shall be applied in
accordance with Section 416 of the Code.
 

17.2. Top-Heavy Definitions.

 
The following definitions shall be applicable to this Article XVII:
 

(a) The term “Compensation” shall mean 415 Compensation, as defined in Section
16.2(b).

 

(b) The term “Determination Date” shall mean for any Plan Year subsequent to the
first Plan Year, the last day of the preceding Plan Year and for the first Plan
Year of the Plan, the last day of that Year.

 

(c) The term “Employer” shall mean the Company and each Controlled Entity.

 

(d) The term “Key Employee” means any Employee or former Employee (including any
deceased Employee) who at any time during the Plan Year that includes the
Determination Date was an officer of the Employer having annual compensation
greater than $165,000 (as adjusted under Section 416(i)(1) of the Code for plan
years beginning after December 31, 2002), a 5-percent owner of the Employer, or
a 1-percent owner of the Employer having annual compensation of more than
$150,000.  For this purpose, annual compensation means compensation within the
meaning of Section 415(c)(3) of the Code.  The determination of who is a Key
Employee will be made in accordance with Section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.

 

(e) The term “Permissive Aggregation Group” shall mean the Required Aggregation
Group of plans plus any other plan or plans of the Employer which, when
considered as a group with the Required Aggregation Group, would continue to
satisfy the requirements of Section 401(a)(4) and 410 of the Code.

 

(f) The term “Present Value” shall mean for purposes of computing present value
calculations in determining the Top-Heavy Ratio, present value calculations
based on the actuarial assumptions as stated in the applicable plan.

 

(g) The term “Required Aggregation Group” shall mean (a) each tax qualified plan
of the Employer in which at least one Key Employee participates or participated
at any time during the determination period (regardless of whether the plan
terminated), and (b) any other tax qualified plan of the Employer which enables
a plan described in clause (a) to meet the requirements of Section 401(a)(4) or
410 of the Code.

 

--------------------------------------------------------------------------------

(h) The term “Super Top-Heavy Group” with respect to a particular Plan Year
shall mean a Required or Permissive Aggregation Group that, as of the
Determination Date, would qualify as a Top-Heavy Group under the definition in
Paragraph (j) of this Article XVII with “90 percent” substituted for “60
percent” each place where “60 percent” appears in such definition.

 

(i) The term “Super Top-Heavy Plan” with respect to a particular Plan Year shall
mean a plan that, as of the Determination Date, would qualify as a Top-Heavy
Plan under the definition in Paragraph (k) of this Article XVII with “90
percent” substituted for “60 percent” each place where “60 percent” appears in
such definition.  A plan is also a “Super Top-Heavy Plan” if it is part of a
Super Top-Heavy Group.

 

(j) The term “Top-Heavy Group” with respect to a particular Plan Year shall mean
a Required or Permissive Aggregation Group if the sum, as of the Determination
Date, of the present value of the cumulative accrued benefits for Key Employees
under all defined benefit plans included in such group and the aggregate of the
account balances of Key Employees under all defined contribution plans included
in such group exceeds 60 percent of a similar sum determined for all employees
covered by the plans included in such group.

 

(k) The term “Top-Heavy Plan” for any Plan Year beginning after December 31,
1983, the Plan shall be a Top-Heavy Plan if any of the following conditions
exist:

 

(i) If the Top-Heavy Ratio for the Plan exceeds 60 percent and the Plan is not
part of any Required Aggregation Group or Permissive Aggregation Group of plans.

 

(ii) If the Plan is a part of a Required Aggregation Group of plans but not part
of a Permissive Aggregation Group and the Top-Heavy Ratio for the group of plans
exceeds 60 percent.

 

(iii) If the Plan is a part of a Required Aggregation Group and part of a
Permissive Aggregation Group of plans and the Top-Heavy Ratio for the Permissive
Aggregation Group exceeds 60 percent.

 

--------------------------------------------------------------------------------

(l) The term “Top-Heavy Ratio” shall mean:

 

(i) While the Employer maintains one or more defined contribution plans
(including any simplified employee pension plan) and the Employer has not
maintained any defined benefit plan which during the 5-year period ending on the
Determination Date(s) has or has had accrued benefits, the Top-Heavy Ratio for
the Plan alone or for the Required or Permissive Aggregation Group, as
appropriate, is a fraction, the numerator of which is the sum of the account
balances of all Key Employees as of the Determination Date(s) (including any
part of any account balance distributed during a one-year period (or, in the
case of a distribution made for a reason other than separation from service,
death or disability, a five-year period) ending on the Determination Date(s))
and including distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under Section
416(g)(2)(A)(i) of the Code, and the denominator of which is the sum of all
account balances (including any part of any account balance distributed in the
one-year period (or, in the case of a distribution made for a reason other than
separation from service, death or disability, a five-year period) ending on the
Determination Date(s)) and including distributions under a terminated plan
which, had it not been terminated, would have been aggregated with the Plan
under Section 416(g)(2)(A)(i) of the Code, both computed in accordance with
Section 416 of the Code.  Both the numerator and denominator of the Top-Heavy
Ratio are adjusted to reflect any contribution not actually made as of the
Determination Date, but which is required to be taken into account on that date
under Section 416 of the Code.

 

(ii) While the Employer maintains one or more defined contribution plans
(including any simplified employee pension plans) and the Employer maintains or
has maintained one or more defined benefit plans which during the 5-year period
ending on the Determination Date(s) has or has had any accrued benefits, the
Top-Heavy Ratio for any Required or Permissive Aggregation Group as appropriate
is a fraction, the numerator of which is the sum of account balances under the
aggregated defined contribution plan or plans for all Key Employees, determined
in accordance with Subparagraph (i) above, and the present value of accrued
benefits under the aggregated defined benefit plan or plans for all Key
Employees as of the Determination Date(s), and the denominator of which is the
sum of the account balances under the aggregated defined contribution plan or
plans for all participants, determined in accordance with Subparagraph (i)
above, and the present value of accrued benefits under the defined benefit plan
or plans for all participants as of the Determination Date(s), all determined in
accordance with Section 416 of the Code.  The accrued benefits under a defined
benefit plan in both the numerator and denominator of the Top-Heavy Ratio are
adjusted for any distribution of an accrued benefit made in the five-year period
ending on the Determination Date.

 

(iii) For purposes of subparagraphs (i) and (ii) above, the value of account
balances and the present value of accrued benefits will be determined as of the
most recent valuation date that falls within or ends with the 12-month period
ending on the Determination Date, except as provided in Section 416 of the Code
for the first and second plan years of a defined benefit plan.  Notwithstanding
the foregoing, the account balances and accrued benefits of individuals who have
not performed services for the Employer or any Controlled Entity at any time
during the one-year period ending on the applicable Determination Date shall not
be considered.  The calculation of the Top-Heavy Ratio, and the extent to which
distributions, rollovers and transfers are taken into account will be made in
accordance with Section 416 of the Code.  Deductible employee contributions
shall not be taken into account for purposes of computing the Top-Heavy Ratio. 
When aggregating plans the value of account balances and accrued benefits will
be calculated with reference to the Determination Date that falls within the
same calendar year.

 

--------------------------------------------------------------------------------

(m) The term “Valuation Date” shall mean for purposes of computing the Top-Heavy
Ratio, the Determination Date.

 

(n) The term “Non-Key Employee” shall mean any Employee who is not a Key
Employee.

 

17.3. Top-Heavy Minimum Allocation Rules.

 
The following Top-Heavy Plan minimum allocation rules shall apply:
 

(a) Except as otherwise provided in Paragraphs (b) and (c) below, the Employer
contributions and forfeitures allocated on behalf of any Member who is not a Key
Employee shall be the lesser of three percent of the non-Key Employee’s
compensation or in the case where the Employer has no defined benefit plan which
designates the Plan to satisfy Section 401 of the Code, the largest percentage
of the first $150,000 of the Key Employee’s compensation, allocated on behalf of
any Key Employee for the Plan Year.  Basic Contributions cannot be used to
satisfy the minimum Section 416 contributions for non-key employees.  Further,
in making the determination of the percentage at which contributions are made
for the Key Employee with the highest percentage, Basic Contributions on behalf
of Key Employees are taken into account.  Matching Contributions shall be taken
into account for purposes of satisfying the minimum contribution requirements of
this Section 17.3(a) and Section 416(c)(2) of the Code.  The preceding sentence
shall apply with respect to Matching Contributions under the Plan or, if the
Plan provides that the minimum contribution shall be met in another plan, such
other plan.  Matching Contributions that are used to satisfy the minimum
contribution requirements of this Section 17.3(a) shall be treated as matching
contributions for purposes of the actual contribution percentage test described
in Section 4.3 and other requirements of Section 401(m) of the Code.

 

(b) The provisions in Paragraph (a) shall not apply to any Member who is not
actively employed as an Eligible Employee by the Employer on the last day of the
Plan Year for which the minimum allocation is to be made.

--------------------------------------------------------------------------------

(c) The provisions in Paragraph (a) shall not apply to any Member to the extent
the Member is covered under any other plan or plans of the Employer, and by the
terms of such plan or plans it is provided that the minimum allocation or
benefit requirements applicable to Top-Heavy Plans shall be met in such other
plan or plans.  If such other plan is, or if one of such other plans is, a
defined benefit plan maintained by the Employer, and such plan is a Top-Heavy
Plan, the minimum benefit requirements applicable to Top-Heavy Plans shall be
met under such defined benefit plan as provided therein, to the extent such
benefit can be provided under such plan or plans.  If such other plan is, or if
one of such other plans is, a defined contribution plan maintained by the
Employer, and such plan is a Top-Heavy Plan, the minimum allocation requirements
shall be met under such plan, except as may be otherwise provided in such other
plan.  The application and administration of the minimum allocation or benefit
requirements for Top-Heavy Plans shall be satisfied in a manner so as to only
satisfy the minimum allocation/benefit requirements as permissible and so as to
avoid any duplication of minimum allocation/benefits for non-Key Employees, as
provided under Section 416 of the Code.  Further, the top heavy requirements of
Section 416 of the Code and this Article XVII of the Plan shall not apply in any
Plan Year in which the Plan consists solely of a cash or deferred arrangement
which meets the requirement of Section 401(k)(12) or 401(k)(13) of the Code and
matching contributions with respect to which the requirements of Section
401(m)(11) or 401(m)(12) of the Code are met.  The Plan will only be deemed to
consist solely of a cash or deferred arrangement which meets the requirements of
Section 401(k)(12) or 401(k)(13) of the Code and matching contributions with
respect to which the requirements of Section 401(m)(11) or 401(m)(12) of the
Code are met for a Plan Year if the only contributions which are made to the
Plan satisfy the requirements of such sections, as applicable, and the Plan does
not by operation as a result of allocation of forfeitures, imposition of
contribution allocation service requirements or other operational features
ceases to be a plan consisting solely of a cash or deferred arrangement which
meets the requirements of Section 401(k)(12) or 401(k)(13) of the Code and
matching contributions with respect to which the requirements of Section
401(m)(11) or 401(m)(12) of the Code are met for a Plan Year.

 

17.4. Top-Heavy Compensation Limitation.

 
The annual compensation of any Member to be taken into account under the Plan
during any Plan Year in which the Plan is determined to be a Top-Heavy Plan
shall not exceed $150,000 (or such adjusted amount determined by the Secretary
of the Treasury pursuant to Section 416(d)(2) of the Code).
 

17.5. Top-Heavy Vesting Provisions.

 
In the event that the Plan is determined to be a Top-Heavy Plan with respect to
any Plan Year, a Member who is eligible to receive the vested interest in his
Retirement Account in accordance with the provisions of Section 7.2 shall be
vested in a portion of his Retirement Account which shall be no less than it
would be under following vesting schedule:
 
Years of Service
Vested Percentage
Less than two years
0%
Two but less than three years
20%
Three years
100%

 

--------------------------------------------------------------------------------

17.6. Top-Heavy Plan/Benefit Limitations.

 
In any Plan Year in which the Plan is a Top-Heavy Plan, the denominators of the
defined benefit fraction and the defined contribution fraction (as such terms
are used in applying the benefit limitation provisions of Section 415 of the
Code) shall be computed using 100 percent of the dollar limitation instead of
125 percent.


 
[Signature Page to Follow]

--------------------------------------------------------------------------------



            Executed this _______ day of March, 2013, effective for all purposes
as provided above.
 
ONESUBSEA LLC
By:                                                                                                  
Name:                                                                                                  
Title:                                                                                                  





--------------------------------------------------------------------------------

ADDENDA
TABLE OF CONTENTS
 
Addendum
Page
 
 
OneSubsea Joint Venture AD-3
 
 
Cooper Cameron Valves Division Plant in Little Rock, AR AD-5   Cooper Energy
Services Division Plant at Ponca City, OK (Nickles) AD-7   Certain Members
Eligible for Additional Contributions AD-8   Withdrawals of and Special Rights
Pertaining to Prior Plan Amounts AD-9

 

--------------------------------------------------------------------------------

GEOGRAPHICAL INDEX TO ADDENDA
 
Addendum
Page
 
 
Houston, TX
AD-3 OneSubsea Joint Venture
 
 
Little Rock, AR
AD-5
Cooper Cameron Valves Division Plant in Little Rock, AR
 
Ponca City, OK
AD-7 Cooper Energy Services Division Plant in Ponca City, OK (Nickles)

--------------------------------------------------------------------------------

ONESUBSEA LLC
RETIREMENT SAVINGS PLAN
ADDENDUM
FOR EMPLOYEES
TRANSFERRING EMPLOYMENT TO THE COMPANY
PURSUANT TO THE
EMPLOYEE MATTERS AGREEMENT
DATED ________________, _____
BY AND AMONG
CAMERON INTERNATIONAL CORPORATION,
SCHLUMBERGER LIMITED AND
CERTAIN OF THEIR AFFILIATES
 
Pursuant to Section 15.8 of the OneSubsea LLC Retirement Savings Plan (the
“Plan”), this Addendum relates to the Eligible Employees transferring employment
to the Company (the “Transferred Employees”) pursuant to the Employee Matters
Agreement (the “Agreement”) respecting the Master Formation Agreement, dated
November 14, 2012, by and among Cameron International Corporation, Schlumberger
Limited and certain of their Affiliates.
 

B. ELIGIBILITY TO PARTICIPATE:

 
Transferred Employees who are Part Time Employees or Temporary Employees shall
be credited with Participation Service for purposes of eligibility to
participate in the Plan considering Service with Cameron International
Corporation, Schlumberger Limited and their respective Affiliates prior to the
Effective Date.  Transferred Employees who are Part Time Employees or Temporary
Employees and who were members of the Cameron Plan immediately prior to transfer
of employment to the Company shall become a Member and participate in the Plan
upon employment by the Company as an Eligible Employee.
 

C. VESTING SERVICE:

 
Transferred Employees who were not members of the Cameron Plan immediately prior
to transfer of employment to the Company shall be credited with Vesting Service
for purposes of vesting under the Plan considering Service with Cameron
International Corporation, Schlumberger Limited and their respective Affiliates
prior to the Effective Date.  Transferred Employees who were members of the
Cameron Plan immediately prior to transfer of employment to the Company shall be
credited with Vesting Service in an amount equal to their vesting service
credited under the Cameron Plan as of such date.
 

D. SPECIAL ACCOUNTS FOR PRIOR PLAN BENEFITS:

 
As required, “Profit Sharing Accounts” shall be established under the Plan to
receive amounts transferred from corresponding accounts under the Cameron Plan
pursuant to the Agreement as well as amounts allocable to such Profit Sharing
Accounts pursuant to an Addendum.

--------------------------------------------------------------------------------

Profit Sharing Accounts shall:
 

(i) be treated as Separate Accounts for all purposes under the Plan (except as
otherwise specifically provided in an Addendum);

 

(ii) be subject to the vesting and forfeiture provisions under Article VII of
the Plan in the same manner as Retirement Accounts;

 

(iii) not be subject to withdrawals prior to age 59½; and

 

(iv) not be used as a basis for a loan.

 
ONESUBSEA LLC
RETIREMENT SAVINGS PLAN
 
ADDENDUM
 
FOR EMPLOYEES OF COOPER CAMERON VALVES DIVISION PLAN AT LITTLE ROCK,
ARKANSAS
 
Pursuant to Section 15.8 of the OneSubsea LLC Retirement Savings Plan (“Plan”),
this Addendum relates to the Cooper Cameron Valves Plant of Cameron
International Corporation in Little Rock, Arkansas (formerly Orbit Valve).
 
A.            SPECIAL ACCOUNT FOR PRIOR PLAN BENEFITS:
 
Separate sub-accounts shall be maintained with respect to benefits of a Member
(an “Orbit Member”) that were transferred to the Cameron Plan from the Orbit
Valve Company Profit Sharing Plan (the “Orbit Profit Sharing Plan”) and the
Orbit Valve Company Employee Savings Plan (the “Orbit Savings Plan”).  Amounts
in such separate sub-accounts that are attributable to a Member’s Matching and
Profit Sharing Contribution Accounts under the Orbit Savings Plan and a Member’s
Account under the Orbit Profit Sharing Plan shall respectively vest in
accordance with the vesting schedule contained in the plans from which such
amounts were transferred, which is set forth below:
 
YEARS OF SERVICE
NONFORFEITABLE PERCENTAGE
0-4
0%
5 or more
100%

 
In addition to the withdrawal rights contained in Section 8.2 of the Plan, Orbit
Members who participated in the Orbit Profit Sharing Plan may withdraw all or
any part of the vested amount of their Employer Profit Sharing contributions
credited to their Matching Account after attaining age 59½.  Furthermore, an
Orbit Member who participated in the Orbit Profit Sharing Plan with less than
five years of Vesting Service may not withdraw amounts which would reduce the
Matching Account balance below the aggregate Employer Profit Sharing
contribution amounts allocated to such Member’s Participation Account during the
two Plan Years preceding the Plan merger date.
 
In addition to the withdrawal rights contained in Section 8.2 of the Plan, an
Orbit Member who participated in the Orbit Savings Plan may withdraw all or any
part of his sub-accounts attributable to his Elective Contribution Account under
such plan after attaining age 59½; provided, however, that such a Member may
only exercise such withdrawal rights once during every six-month period of a
calendar year.
 
Additional rights and restrictions that apply with respect to such separate
sub-accounts are described in the instruments entitled “Merged Orbit Valve
Company Employee Savings Plan With and Into Cooper Cameron Retirement Savings
Plan” and “Merger of Orbit Valve Company Profit Sharing Plan With and Into
Cameron International Corporation Retirement Savings Plan.”

--------------------------------------------------------------------------------

 
ONESUBSEA LLC
RETIREMENT SAVINGS PLAN
 
ADDENDUM
 
FOR EMPLOYEES OF
COOPER ENERGY SERVICES DIVISION PLANT AT PONCA CITY, OKLAHOMA (NICKLES)
 
Pursuant to Section 15.8 of the OneSubsea LLC Retirement Savings Plan (“Plan”),
this Addendum relates to the Ponca City, Oklahoma plant at the Cooper Energy
Services Division (formerly Nickles) of Cameron International Corporation.
 
A.            SPECIAL ACCOUNT FOR PRIOR PLAN BENEFITS:
 
A separate sub-account shall be maintained under each Plan Account, with respect
to the benefits of a Member that was transferred to the Cameron Plan from the
Nickles Machine Corporation Defined Contribution Matching Plan and Trust (the
“Nickles Plan”).
 
In addition to the in service withdrawal rights contained in Section 8.2 of the
Plan, such a Member shall be permitted to withdraw all or any part of the
separate sub-account portion of his Supplemental Account under the Plan at any
time.  Further, after he attains age 59½, such a Member shall be permitted to
withdraw any amount credited to such separate sub-accounts.  Additional forms
for distribution of benefits to such Members and their beneficiaries, which were
initially preserved in connection with the transfer of account balances from the
Nickles Plan to the Cameron Plan, were eliminated in accordance with Treasury
Regulation § 1.411(d)-4 Q & A2(e).

--------------------------------------------------------------------------------

 
ONESUBSEA LLC
RETIREMENT SAVINGS PLAN
ADDENDUM
FOR CERTAIN MEMBERS ELIGIBLE FOR ADDITIONAL CONTRIBUTIONS
 
Pursuant to Section 15.8 of the OneSubsea LLC Retirement Savings Plan (“Plan”),
this Addendum relates to certain Members (the “Eligible Members”) who shall be
eligible to receive additional contributions determined as follows:
 
In addition to the contributions otherwise made pursuant to Article III, the
Additional Contributions Account (as defined below) of each Member who was
employed by Cooper Industries, Inc. on September 30, 1989, at a facility and in
an employment classification set forth on the Cooper Industries, Inc. Additional
Retiree Medical Credit Eligibility List, shall be credited with the applicable
monthly amount set forth below with respect to such Member; provided, however,
that such amount shall be prorated and credited to such Member’s Additional
Contributions Account based upon the number of pay periods applicable to such
Member in such month during which the Member was employed at a facility and in
an employment classification set forth on the Cooper Industries, Inc. Additional
Retiree Medical Credit Eligibility List.
 
Member
Monthly Additional Credit Amount
Eric Lewis
$19.00
Lynn Duplantis
$15.00

 
Such additional contributions shall be referred to herein as the “Additional
Contributions.”  The Additional Contributions of an Employer for any month shall
be considered allocated to the Eligible Members’ Additional Contributions
Accounts for whom such contributions are made no later than the last day of the
Plan Year for which they are made, as determined pursuant to this Addendum.  The
Additional Contributions shall be credited to an eligible Member’s Additional
Contributions Account on the date such Additional Contributions are received by
the Trust and shall be invested in the Fund or Funds selected by the Eligible
Member in accordance with the provisions of Section 5.2.  An Eligible Member
shall be 100 percent vested in the balance of his Additional Contributions
Account.  In the case of an Eligible Member, references in the Plan to a
Member’s or Inactive Member’s “Separate Accounts” shall be deemed to include
such Member’s Additional Contributions Account.  Additional Contributions shall
be considered “Annual Additions” under and subject to the limitations of Article
XVI.  Additional Contributions shall be distributed under the provisions of
Articles X and XI in the same manner as an Eligible Member’s Retirement Account.
 
Notwithstanding anything to the contrary provided in this Addendum, if any
Eligible Member is entitled to receive additional Retirement Contributions in an
equal monthly amount pursuant to any other Addendum to the Plan, such Eligible
Member shall not be eligible to receive Additional Contributions pursuant to
this Addendum.

--------------------------------------------------------------------------------



ONESUBSEA LLC
RETIREMENT SAVINGS PLAN
ADDENDUM
WITHDRAWALS OF AND SPECIAL RIGHTS PERTAINING TO PRIOR PLAN AMOUNTS
 
Pursuant to Sections 8.4 and 15.8 of the OneSubsea LLC Retirement Savings Plan
(“Plan”), this Addendum sets forth additional withdrawal rights available to
certain Members or Inactive Members whose Separate Accounts include amounts that
were transferred to the Plan in a plan merger or plan-to-plan transfer.  For
purposes of this Addendum, the term “Grandfathered Subaccounts” shall mean the
subaccounts under the respective Plan accounts that were created at the time of
the applicable plan merger or plan-to-plan transfer for the transferred amounts
and earnings thereon in order to preserve optional forms of benefit and rights
described in this Addendum.
 
Petreco International, Inc. 401(k) Profit Sharing Plan
 
A.            Withdrawals.  A Member or Inactive Member who was a participant in
the Petreco International, Inc. 401(k) Profit Sharing Plan (the “Petreco Plan”),
who had amounts transferred to the Cameron Plan in connection with the merger of
the Petreco Plan with and into the Cameron Plan, and who is receiving
Compensation from a Controlled Entity may withdraw any or all of his
Grandfathered Subaccount (to the extent vested) under his Rollover/Transfer
Account under the Plan at any time.
 
B.            Vesting.  Notwithstanding anything to the contrary in the Plan,
each Petreco Participant who was employed by Petreco International, Inc. or a
member of its controlled group on January 1, 2002 shall have a 100% fully vested
and nonforfeitable interest in his Profit Sharing Account under the Plan.
 
Cooper Cameron Corporation Savings-Investment Plan for Hourly Employees
 
A.            Withdrawals.  A Member or Inactive Member a who was a participant
in the Cooper Cameron Corporation Savings-Investment Plan for Hourly Employees
(the “Brookshire Plan”), who had amounts transferred to the Cameron Plan in
connection with the merger of the Brookshire Plan with and into the Cameron
Plan, and who is receiving Compensation from a Controlled Entity may withdraw
all (but not less than all) of the balances of his Grandfathered Subaccount(s)
(to the extent vested) under his Matching and/or Supplemental Accounts under the
Plan at any time.  A Member or Inactive Member who makes such a withdrawal shall
be suspended from making contributions to the Plan for a period of at least six
months after the date of such withdrawal and shall not be permitted to make
another withdrawal pursuant to Article VIII of the Plan until he has resumed
making Basic Contributions for at least 12 months.

--------------------------------------------------------------------------------

 
AOP Industries, Inc. 401(k) Plan
 
A.            Withdrawals.  A Member or Inactive Member who was a participant in
the AOP Industries, Inc. 401(k) Plan (the “AOP Plan”), who had amounts
transferred to the Cameron Plan in connection with the merger of the AOP Plan
with and into the Cameron Plan, and who is receiving Compensation from a
Controlled Entity may withdraw all or any part of his Grandfathered Subaccount
(to the extent vested) under his Rollover/Transfer Account under the Plan at any
time.
 
B.            Vesting.  A Member or Inactive Member a who was a participant in
the AOP Plan and who had amounts transferred to the Cameron Plan in connection
with the merger of the AOP Plan with and into the Cameron Plan shall be vested
in his Profit Sharing Account under the Plan in accordance with the vesting
schedule set forth in Section 6.4(b) of the AOP Plan provided that such AOP
Participant had three or more Years of Vesting Service under the AOP Plan as of
the April 8, 2005.  In the case of an AOP Participant who did not have three or
more Years of Vesting Service under the AOP Plan as of the April 8, 2005,
notwithstanding anything in Section 7.2 of the Plan to the contrary, as of April
8, 2005, such participant shall have a Vested Interest in his Profit Sharing
Account under the Plan equal to the Vested portion of such participant’s
Discretionary Contributions Subaccount under the AOP Plan immediately prior to
April 8, 2005 and thereafter his Vested Interest shall increase (but never
decrease, except in the case of a loss of Vesting Service pursuant to Section
7.7 of the Plan) in accordance with Section 7.2 of the Plan based on additional
years of Vesting Service (if any) earned by such participant after April 8,
2005.
 
Dresser, Inc. Retirement and Savings Plan
 
A.            Withdrawals.  A Member or Inactive Member who was a participant in
the Dresser, Inc. Retirement and Savings Plan (the “Dresser Plan”), who had
amounts transferred to the Cameron Plan in connection with a direct plan-to-plan
of certain accounts under the Dresser Plan into the Cameron Plan, and who is
receiving compensation from a Controlled Entity may withdraw all or any part of
the Grandfathered Subaccount portion of his Rollover/Transfer Account, to the
extent then vested, at any time.
 
B.            Vesting.  A Member or Inactive Member a who was a participant in
the Dresser Plan, who had amounts transferred to the Cameron Plan in connection
with the direct plan-to-plan transfer of certain accounts under the Dresser Plan
into the Cameron Plan (a “Dresser Transferee”), and who had any amount credited
to his Profit Sharing Account under the Dresser Plan as of January 1, 2006 shall
be vested in his Profit Sharing Account under the Plan in accordance with the
vesting schedule set forth in Sections 8.3(b) and 8.3(c) of the Dresser Plan as
of January 1, 2006.   The Vested Interest of each Dresser Transferee in all
other amounts transferred from the Dresser Plan to the Cameron Plan in
connection with such plan-to-plan transfer shall be 100%.
 
NuFlo Technologies, Inc. 401(k) Plan
 
A.            Withdrawals.  A Member or Inactive Member a who was a participant
in the NuFlo Technologies, Inc. 401(k) (the “NuFlo Plan”), who had amounts
transferred to the Cameron Plan in connection with the merger of the NuFlo Plan
with and into the Cameron Plan, and who is receiving Compensation from a
Controlled Entity may withdraw all or any part of his Grandfathered Subaccount
(to the extent vested) under his Rollover/Transfer Account under the Plan at any
time.
 
B.            Vesting.  A Member or Inactive Member a who was a participant in
the NuFlo Plan and who had amounts transferred to the Cameron Plan in connection
with the merger of the NuFlo Plan with and into the Cameron Plan shall be vested
in his Nonelective Account under the Plan in accordance with the vesting
schedule set forth in Section 1.15(b) of the NuFlo Plan Adoption Agreement
provided that such participant had three or more Years of Vesting Service under
the NuFlo Plan as of January 1, 2006.  In the case of a NuFlo Participant who
did not have three or more Years of Vesting Service under the NuFlo Plan as of
January 1, 2006, then, as of January 1, 2006, such participant shall have a
Vested Interest in his Nonelective Account under the Plan equal to the Vested
portion of such participant’s Nonelective Employer Contributions subaccount
under the NuFlo Plan immediately prior to January 1, 2006, and thereafter his
Vested Interest shall increase (but never decrease, except in the case of a loss
of Vesting Service pursuant to Section 7.7 of the Plan) in accordance with the
vesting schedule in Section 7.2 of the Plan based on additional years of Vesting
Service (if any) earned by such participant after January 1, 2006.





--------------------------------------------------------------------------------